Exhibit 10.1

Execution Version

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof, and including
any exhibits or schedules hereto, this “Agreement”), dated as of July 31, 2017,
is entered into by and between:

(i) Walter Investment Management Corp. (the “Company”); and

(ii) each undersigned entity, in each such entity’s respective capacity as
lender under, or as nominee, investment adviser, sub-adviser, or investment
manager, as applicable, to certain funds, accounts, and other entities
(including subsidiaries and affiliates of such funds, accounts, and entities)
that is a lender (in its respective capacity as such, each, a “Term Lender,”
and, collectively, the “Term Lenders” and, together with their respective
successors and permitted assigns and any subsequent Term Lender that becomes
party hereto in accordance with the terms hereof, each, a “Consenting Term
Lender,” and, collectively, the “Consenting Term Lenders”) party to that certain
Amended and Restated Credit Agreement, dated as of December 19, 2013 (as
amended, restated, amended and restated, supplemented, or otherwise modified
from time to time in accordance with the terms thereof, the “Credit Agreement,”
and the term loan facility thereunder, the “Term Loan Facility”), by and among
the Company, as the borrower, Credit Suisse AG, as administrative agent
(together with any successor administrative agent, in each case, in such
capacity, the “Administrative Agent”), the other term lenders party thereto and
the other lenders party thereto.

The Company, each Consenting Term Lender, and any subsequent Person that becomes
a party hereto in accordance with the terms hereof are referred to herein as the
“Parties” and individually as a “Party.”

Capitalized terms used but not defined herein shall have the meanings ascribed
to them, as applicable, in the restructuring term sheet attached hereto as
Exhibit A (the “Term Sheet”), the Waiver to Amended and Restated Credit
Agreement attached hereto as Exhibit B (the “Credit Agreement Waiver”), the
Interim Amendment (as defined below), in each case including any schedules,
annexes and exhibits attached thereto, and as may be modified in accordance with
Section 9 hereof, or the Credit Agreement.

WHEREAS, the Parties have agreed to a restructuring of the Company and/or its
capital structure (the “Restructuring”) that will be implemented consistent with
the terms and subject to the conditions set forth herein, including in the Term
Sheet, the Credit Agreement Waiver, and the Interim Amendment, each of which are
the product of arm’s-length, good faith discussions between the Parties and
their respective professionals. If all of the conditions to consummation of the
Out-of-Court Restructuring (as defined below) are satisfied or waived (with the
prior written consent of the Required Parties (as defined below)) on or prior to
the Out-of-Court Outside Date (as defined below), then the Restructuring shall
be consummated pursuant to the Out-of-Court Restructuring unless the Required
Parties agree to consummate the Restructuring through the In-Court
Restructuring. If all the conditions precedent to consummation of the
Out-of-Court Restructuring other than the Minimum Participation Threshold (as
defined below) are satisfied or waived (with the prior written consent of the
Required Parties) on or prior to the Out-of-Court Outside Date, then the Company
shall implement the In-Court Restructuring, on the terms and subject to the
conditions set forth in this Agreement and the Term Sheet;



--------------------------------------------------------------------------------

WHEREAS, as of the date hereof, the Consenting Term Lenders in the aggregate
hold, or act as the nominee, investment adviser, sub-adviser, or investment
manager to entities that hold, as of the date hereof, more than 50% of the
aggregate outstanding principal amount of the Loans and Commitments (each as
defined in the Credit Agreement); and

WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters discussed in the Term Sheet and hereunder.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

1. Certain Definitions.

As used in this Agreement, the following terms have the following meanings:

(a) “Alternative Transaction” means any plan of reorganization, liquidation, or
sale of all or substantially all of the Company’s assets other than the
Restructuring and the Alternative Restructuring, as set forth herein;

(b) “Assignment and Acceptance” means a master assignment and acceptance
agreement entered into by each Consenting Term Lender, as an assignor, and the
Borrower, as assignee, substantially in the form of Exhibit H to the Credit
Agreement (it being understood that an Assignment and Acceptance shall be
entered into in respect of each of the First Open Market Purchases and the
Second Open Market Purchases).

(c) “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101, et seq., as amended from time to time.

(d) “Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York having jurisdiction over the Chapter 11 Cases, and, to the
extent of the withdrawal of any reference under 28 U.S.C. § 157, pursuant to 28
U.S.C. § 151, the United States District Court for the Southern District of New
York.

(e) “Chapter 11 Cases” means the jointly administered cases under chapter 11 of
the Bankruptcy Code to be commenced by the Company by no later than the Outside
Petition Date, in the Bankruptcy Court and styled In re Walter Investment
Management Corp., et. al.

(f) “Claims” means “claim” as defined in section 101(5) of the Bankruptcy Code,
including, without limitation, any claim arising under the Credit Agreement or
related to the Term Loan Facility.

 

2



--------------------------------------------------------------------------------

(g) “Consent Solicitation Statement and Exchange Offering Memorandum” means the
Consent Solicitation Statement and Exchange Offering Memorandum, together with
any amendments or supplements thereto, and including exhibits thereto,
containing details about the Company and the securities being offered as part of
the Consent Solicitation and Exchange Offer in accordance with the terms set
forth on Annex C to the Term Sheet.

(h) “Consent Solicitation and Exchange Offer” means the solicitation of consents
from Senior Noteholders with respect to certain proposed amendments to the
Senior Notes Indenture and the simultaneous exchange offer for Second Lien Notes
to be effected pursuant to the terms set forth on Annex C to the Term Sheet.

(i) “Convertible Noteholders” means the holders of Convertible Notes, in their
respective capacities as such.

(j) “Convertible Notes” means the 4.50% convertible senior subordinated notes
due 2019 issued pursuant to a Subordinated Indenture dated as of January 13,
2012 by and between the Company and Wells Fargo Bank, National Association as
Trustee, and a Supplemental Indenture thereto, dated as of January 13, 2012.

(k) “Credit Agreement Amendment” means that certain amendment to the Credit
Agreement consistent with the terms set forth in Annex A to the Term Sheet.

(l) “Definitive Documents” means the documents (including any related orders,
agreements, instruments, schedules or exhibits) that are contemplated by the
Term Sheet and that are otherwise necessary or desirable to implement, or
otherwise relate to the Restructuring, the Prepackaged Plan, the Term Sheet, the
Consent Solicitation and Exchange Offer and the Tender Offer, including: (i) the
Prepackaged Plan; (ii) the documents to be filed in the supplement to the
Prepackaged Plan (collectively, the “Plan Supplement”); (iii) the Credit
Agreement Amendment; (iv) the definitive documentation with respect to the Term
Loan Rolled Facility (collectively, the “Term Loan Rolled Facility Documents”);
(v) the Consent Solicitation Statement and Exchange Offering Memorandum;
(vi) the Tender Offer Documents; (vii) the Proxy Statement; (viii) the
Disclosure Statement; (ix) any motion seeking the approval of the adequacy of
the Disclosure Statement; (x) the Confirmation Order; (xi) the motion for use of
cash collateral and to incur postpetition financing and any credit agreement
with respect thereto (the “Financing Motion”); (xii) any order authorizing the
Company to continue to access cash collateral and incur any postpetition
financing on an interim basis or final basis (the “Financing Orders”);
(xiii) the post-Effective Date organizational documents for the Company,
shareholder-related agreements, or other related documents; (xiv) the definitive
documentation with respect to the Management Incentive Plan; and (xv) the Escrow
Agreement. Other than with respect to the individual grants awarded or allocated
under the Management Incentive Plan, each of the Definitive Documents shall
contain terms and conditions consistent in all material respects with this
Agreement, the Term Sheet, the Credit Agreement Waiver, and the Interim
Amendment, and shall otherwise be reasonably acceptable in all material respects
to the Required Parties, including with respect to any modifications,
amendments, or supplements to such Definitive Documents

 

3



--------------------------------------------------------------------------------

at any time during the Support Period; provided that the terms of the
Prepackaged Plan with respect to the treatment of the Term Loans and the
treatment of any matters with respect to the Credit Agreement will be acceptable
in all material respects to the Requisite Term Lenders and the Escrow Agreement,
the Credit Agreement Amendment, the Credit Rolled Facility Documents, the
Financing Motion, and the Financing Orders shall be acceptable to the Requisite
Term Lenders.

(m) “Designated Voluntary Prepayment” means, collectively, the Designated First
Voluntary Prepayment and the Designated Second Voluntary Prepayment.

(n) “Disclosure Statement” means the Disclosure Statement relating to the
Prepackaged Plan.

(o) “Effective Date” means the date on which the Out-of-Court Restructuring or
the In-Court Restructuring, as applicable, is consummated.

(p) “Escrow Agreement” means Escrow Agreement, dated as of July 31, 2017,
between the Company and Citibank, N.A., as escrow agent, pursuant to which the
Company will transfer, as of the Support Effective Date, the Escrow Amount to
such escrow agent solely for the benefit of the Consenting Term Lenders.

(q) “Escrow Amount” means cash in an amount equal to $100 million.

(r) “First Open Market Buy-Back Date” means the earlier of (i) the first
Business Day after the date on which lenders holding obligations representing
100% of the aggregate principal amount of the Term Loans become Consenting Term
Lenders; and (ii) August 21, 2017, unless extended by the Required Parties.

(s) “First Open Market Purchases” means, collectively, each negotiated open
market purchase of the Term Loans of each Consenting Term Lender pursuant to
Section 9.04(l) of the Credit Agreement on the First Open Market Buy-Back Date
pursuant to Section 4(b)(ii) hereof, in an aggregate amount equal to the
Aggregate First Credit Purchase Amount; provided that if as of the date that is
one Business Day before the First Open Market Buy-Back Date, lenders holding
100% of the outstanding principal amount of the Term Loans are Consenting Term
Lenders, the Borrower shall make a voluntary prepayment pursuant to
Section 2.12(a) of the Credit Agreement in an amount equal to the Aggregate
First Credit Purchase Amount in lieu of all such First Open Market Purchases
(the “Designated First Voluntary Prepayment”).

(t) “In-Court Restructuring” means the Restructuring of the Company to be
consummated after the Out-of-Court Outside Date pursuant to the Prepackaged Plan
in connection with the Chapter 11 Cases filed in the Bankruptcy Court, in each
case, in accordance with and subject to the terms and conditions of this
Agreement and the Term Sheet.

(u) “Interim Amendment” means that certain Amendment No. 3 to Amended and
Restated Credit Agreement, the form of which is attached hereto as Exhibit C.

 

4



--------------------------------------------------------------------------------

(v) “Management Incentive Plan” means the post-Effective Date management
incentive plan for certain members of the Company’s management to be adopted by
the board of directors of the reorganized Company post-Effective Date.

(w) “Minimum Participation Threshold” means all of the following: (i) Term
Lenders holding obligations representing at least 95% of the aggregate principal
amount of the Term Loans outstanding under the Term Loan Facility shall have
consented to the Credit Agreement Amendment; (ii) Senior Noteholders holding
Senior Notes representing at least 95% of the aggregate principal amount of
Senior Notes outstanding shall have validly tendered and not withdrawn such
Senior Notes, and consented to the amendments to the Senior Notes Indenture, in
the Consent Solicitation and Exchange Offer, consistent with the terms set forth
in this Agreement; and (iii) Convertible Noteholders holding Convertible Notes
representing at least 95% of the aggregate principal amount of Convertible Notes
outstanding shall have (x) validly tendered and not withdrawn their Convertible
Notes into the Tender Offer and (y) voted in favor of the Restructuring, in each
case consistent with the terms set forth in this Agreement and the Term Sheet.

(x) “Out-of-Court Outside Date” means November 1, 2017, unless such date is
extended by the Required Parties.

(y) “Out-of-Court Restructuring” means the Restructuring contemplated by the
Term Sheet to be consummated on or before the Out-of-Court Outside Date if the
Minimum Participation Threshold is satisfied.

(z) “Person” means any “person” as defined in section 101(41) of the Bankruptcy
Code, including, without limitation, any individual, corporation, limited
liability company, partnership, joint venture, association, joint-stock company,
trust, unincorporated organization or government or any agency or political
subdivision thereof or other entity.

(aa) “Prepackaged Plan” means the prepackaged chapter 11 plan of reorganization
of the Company (including any annexes, supplements, exhibits, term sheets, or
other attachments attached thereto, which will be consistent in all respects
with the Term Sheet and this Agreement and otherwise reasonably acceptable to
the Company and Requisite Term Lenders), to be implemented in the In-Court
Restructuring in accordance with and subject to the terms and conditions of this
Agreement, including the Term Sheet.

(bb) “Proxy Statement” means the proxy statement filed by the Company with the
SEC with respect to the special meeting of the Company’s shareholders to approve
the issuance of shares in connection with the Exchange Offer (the “Share
Issuance”) and, if determined necessary by the Company, the amendment to the
Company’s certificate of incorporation to increase the number of authorized
shares of common stock (the “Charter Amendment”).

 

5



--------------------------------------------------------------------------------

(cc) “Required Parties” means each of (i) the Company and (ii) the Requisite
Term Lenders.

(dd) “Requisite Senior Notes Threshold” means 662/3% of the aggregate
outstanding principal amount of the Senior Notes.

(ee) “Requisite Term Lenders” means, as of the date of determination, Consenting
Term Lenders holding at least a majority in aggregate principal amount
outstanding of the Term Loans held by the Consenting Term Lenders as of such
date.

(ff) “SEC” means the Securities & Exchange Commission.

(gg) “Second Lien Notes” means the Series A Notes and Series B Notes described
on Annex A to the Term Sheet.

(hh) “Second Open Market Buy-Back Date” means, if applicable, the first Business
Day following the Senior Notes RSA Milestone Date.

(ii) “Second Open Market Purchases” means, collectively, each negotiated open
market purchase of the Term Loans of each Consenting Term Lender pursuant to
Section 9.04(l) of the Credit Agreement on the Second Open Market Buy-Back Date
pursuant to Section 4(b)(iii) hereof, in an aggregate amount equal to the
Aggregate Second Credit Purchase Amount; provided that if as of the date that is
one Business Day before the Second Open Market Buy-Back Date, lenders holding
100% of the outstanding principal amount are Consenting Term Lenders, the
Borrower shall, at the direction of the Requisite Term Lenders, make a voluntary
prepayment pursuant to Section 2.12(a) of the Credit Agreement in an amount
equal to the Aggregate Second Credit Purchase Amount in lieu of all such Second
Open Market Purchases (the “Designated Second Voluntary Prepayment”).

(jj) “Senior Notes” means the 7.875% senior notes due 2021 issued pursuant to
the Senior Notes Indenture.

(kk) “Senior Notes Indenture” means the Indenture for the 7.875% Senior Notes
due 2021 dated December 17, 2013 among the Company, the guarantors and
Wilmington Savings Fund Society, FSB, a national banking association, as
successor trustee.

(ll) “Senior Noteholders” means the holders of Senior Notes, in their respective
capacities as such.

(mm) “Senior Notes RSA Milestone Date” means August 31, 2017, unless such date
is extended by the Required Parties.

(nn) “Securities Act” means the Securities Act of 1933, as amended.

(oo) “Special Meeting” means the special meeting of the Company’s shareholders
to approve the Share Issuance and the Charter Amendment.

 

6



--------------------------------------------------------------------------------

(pp) “Support Effective Date” means the date on which: (i) the counterpart
signature pages to this Agreement shall have been executed and delivered by the
Company and Consenting Term Lenders holding at least 50% in aggregate principal
amount outstanding of the Term Loans; and (ii) the counterpart signatures to the
Credit Agreement Waiver and Interim Amendment shall have been executed and
delivered by the Company and the Requisite Term Lenders.

(qq) “Support Period” means the period commencing on the Support Effective Date
and ending on the earlier of the (i) date on which this Agreement is terminated
in accordance with Section 5 hereof and (ii) the Effective Date.

(rr) “Term Loan Rolled Facility” means that certain Credit Facility with terms
consistent with the terms set forth on the Annex B to the Term Sheet.

(ss) “Tender Offer” means the cash Tender Offer to purchase up to $40 million
aggregate principal amount of the outstanding Convertible Notes.

(tt) “Tender Offer Documents” means the Tender Offer Statement on Schedule TO to
be filed with the SEC with respect to the Tender Offer, which shall contain or
incorporate by reference an offer to purchase reflecting the terms and
conditions of the Tender Offer, and other ancillary documents and instruments in
respect of the Tender Offer (together with any amendments or supplements
thereto, and including any exhibits thereto).

2. Term Sheet, Credit Agreement Waiver, Interim Amendment.

The Term Sheet, the Credit Agreement Waiver, and the Interim Amendment are
expressly incorporated herein by reference and made part of this Agreement as if
fully set forth herein. The Term Sheet, the Credit Agreement Waiver, and the
Interim Amendment collectively set forth the material terms and conditions of
the transactions contemplated by the Out-of-Court Restructuring and the In-Court
Restructuring (including the Prepackaged Plan, if applicable) (collectively,
the “Restructuring Transactions”); provided, however, the Term Sheet is
supplemented by the terms and conditions of this Agreement. In the event of any
inconsistency between the Term Sheet and this Agreement, the Term Sheet shall
control.

3. Agreements of the Consenting Term Lenders.

(a) Agreement to Support. During the Support Period, subject to the terms and
conditions hereof, each of the Consenting Term Lenders agrees, severally and not
jointly, that it shall:

(i) use its commercially reasonable efforts to support the Restructuring and the
transactions contemplated by the Term Sheet, the Credit Agreement Waiver, the
Interim Amendment, and the Prepackaged Plan (if applicable), and to act in good
faith and take any and all reasonable actions necessary to consummate the
Restructuring and the transactions contemplated by the Term Sheet, the Credit
Agreement Waiver, the Interim Amendment, and the Prepackaged Plan (if
applicable), in each case, in a manner consistent with this Agreement;

 

7



--------------------------------------------------------------------------------

(ii) whether pursuant to the Out-of-Court Restructuring or pursuant to the
Prepackaged Plan, in a timely manner, (i) execute, and irrevocably consent to,
the Credit Agreement Waiver on the date of execution of this Agreement,
(ii) irrevocably agree to the treatment of its Claims contemplated in the Term
Sheet, in both the Out-of-Court Restructuring and, subject to section 1125 and
1126 of the Bankruptcy Code, the In-Court Restructuring pursuant to the
Prepackaged Plan, (iii) negotiate in good faith with the Company regarding an
alternative in-court restructuring sponsored by the Consenting Term Lenders
pursuant to which such Consenting Term Lenders may agree, among other things, to
convert a mutually agreeable portion of their Claims into equity of the Company
as reorganized and such other terms as may be mutually agreeable to the Company
and such Consenting Term Lenders (the “Alternative Restructuring”), which
Alternative Restructuring shall be operative only if Senior Noteholders holding
at least the Requisite Senior Notes Threshold have not executed a restructuring
support agreement to support the Restructuring with terms consistent with this
Agreement by the Senior Notes RSA Milestone Date, and (iv) negotiate in good
faith with the Company the forms of the Definitive Documents (to the extent such
Consenting Term Lender is a party thereto) and execute the Definitive Documents,
and execute and deliver such documents as may be reasonably requested by the
Company to evidence such consent;

(iii) refrain from initiating (or directing or encouraging the Administrative
Agent or any other party to initiate) any actions, including legal proceedings,
that are inconsistent with, or that would delay, prevent, frustrate or impede
the approval, confirmation or consummation, as applicable, of the Restructuring;

(iv) timely vote (pursuant to the Prepackaged Plan) or cause to be voted its
Claims to accept the Prepackaged Plan by delivering its duly executed and
completed ballot or ballots, as applicable, accepting the Prepackaged Plan on a
timely basis following commencement of the solicitation of acceptances of the
Prepackaged Plan in accordance with sections 1125(g) and 1126 of the Bankruptcy
Code;

(v) not change or withdraw such vote (or cause or direct such vote to be changed
or withdrawn); provided, however, that such vote shall, without any further
action by the applicable Consenting Term Lender, be deemed automatically revoked
(and, upon such revocation, deemed void ab initio) by the applicable Consenting
Term Lender at any time following the expiration of the Support Period;

(vi) not directly or indirectly, through any Person, seek, solicit, propose,
support, assist, engage in negotiations in connection with or participate in the
formulation, preparation, filing or prosecution of, any plan, plan proposal,
restructuring proposal, offer of dissolution, winding up, liquidation, sale or
disposition, reorganization, merger or restructuring of the Company under any
bankruptcy, insolvency or similar laws other than the Restructuring, or take any
other action that is inconsistent with or that would reasonably be expected to
prevent, interfere with, delay or impede the solicitation of votes on the
Restructuring, Prepackaged Plan and Disclosure Statement, and the confirmation
and consummation of the Prepackaged Plan and the Restructuring;

 

8



--------------------------------------------------------------------------------

(vii) use its commercially reasonable efforts to support and take all actions as
are reasonably necessary and appropriate to obtain any and all required
regulatory and/or third-party approvals to consummate the Transactions;

(viii) consummate the Out-of-Court Restructuring if the Minimum Participation
Threshold and the other conditions to effectiveness have been satisfied unless
the Required Parties agree to consummate the Restructuring through the In-Court
Restructuring; and

(ix) support and take all reasonable actions necessary or reasonably requested
by the Company to facilitate the solicitation of votes on the Prepackaged Plan
by the Company, approval of the Prepackaged Plan and Disclosure Statement, and
confirmation and consummation of the Prepackaged Plan and the Restructuring.

(b) Transfers. Each Consenting Term Lender agrees that, for the duration of the
Support Period, such Consenting Term Lender shall not sell, transfer, loan,
issue, participate, pledge, hypothecate, assign or otherwise dispose of (other
than ordinary course pledges and/or swaps) (each, a “Transfer”), directly or
indirectly, in whole or in part, any of its Claims, or any option thereon or any
right or interest therein or any other claims against the Company, unless the
transferee thereof either (A) is a Consenting Term Lender (with respect to a
transfer by a Consenting Term Lender) or (B) prior to such Transfer, agrees in
writing for the benefit of the Parties to become a Consenting Term Lender and to
be bound by all of the terms of this Agreement applicable to Consenting Term
Lenders (including with respect to any and all Claims it already may hold
against or in the Company prior to such Transfer) by executing a joinder
agreement, a form of which is attached hereto as Exhibit D (a “Joinder
Agreement”), and delivering an executed copy thereof within two (2) business
days of such execution, to (i) Weil, Gotshal and Manges LLP (“Weil”), as counsel
to the Company, and (ii) Kirkland & Ellis LLP, as counsel to an ad hoc group of
Consenting Term Lenders (“Kirkland”), in which event (x) the transferee
(including the Consenting Term Lender) shall be deemed to be a Consenting Term
Lender hereunder to the extent of such transferred Claims and (y) the transferor
shall be deemed to relinquish its rights (and be released from its obligations)
under this Agreement to the extent of such transferred Claims. Each Consenting
Term Lender agrees that any Transfer of any Claim that does not comply with the
terms and procedures set forth herein shall be deemed void ab initio, and the
Company and each other Consenting Term Lender shall have the right to enforce
the voiding of such Transfer.

(c) Additional Claims. To the extent any Consenting Term Lender (i) acquires
additional Claims, (ii) holds or acquires any other claims against the Company
entitled to vote on the Prepackaged Plan, or (iii) holds or acquires any equity
interests in the Company entitled to vote on the Prepackaged Plan, then, in each
case, each such Consenting Term Lender shall promptly notify Weil and Kirkland,
and each such Consenting Term Lender agrees that such Claims shall be subject to
this Agreement,

 

9



--------------------------------------------------------------------------------

and agrees that, for the duration of the Support Period and subject to the terms
of this Agreement, it shall vote in favor of the Prepackaged Plan and exchange
in the out-of-court Restructuring (or cause to be voted and exchanged) any such
additional Claims entitled to vote on the Prepackaged Plan (in each case, to the
extent still held by it or on its behalf at the time of such vote) and exchange
in the out-of-court Restructuring, in each case, in a manner consistent with
Section 3(a) hereof. For the avoidance of any doubt, any obligation to vote for
the Prepackaged Plan or any other plan of reorganization shall be subject to
sections 1125(g) and 1126 of the Bankruptcy Code.

(d) Preservation of Rights. Notwithstanding the foregoing, nothing in this
Agreement or the Term Sheet, and neither a vote to accept the Prepackaged Plan
by any Consenting Term Lender, nor the acceptance of the Prepackaged Plan by any
Consenting Term Lender, shall: (A) be construed to limit consent and approval
rights provided in this Agreement and the Definitive Documentation; (B) be
construed to prohibit any Consenting Term Lender from contesting whether any
matter, fact, or thing is a breach of, or is inconsistent with, this Agreement,
or exercising rights or remedies specifically reserved herein; (C) be construed
to prohibit any Consenting Term Lender from appearing as a party-in-interest in
any matter to be adjudicated in the Chapter 11 Cases, so long as such appearance
and the positions advocated in connection therewith are not inconsistent with
this Agreement and are not for the purpose of (or could not reasonably be
expected to) hindering, delaying, or preventing the consummation of the
transactions contemplated in, subject to the terms and conditions of,
consummation of the Restructuring; or (D) impair or waive the rights of any
Consenting Term Lender to assert or raise any objection expressly permitted
under this Agreement in connection with any hearing in the Bankruptcy Court,
including, without limitation, any hearing on confirmation of the Prepackaged
Plan.

(e) Negative Covenants. The Consenting Term Lenders agree that, for the duration
of the Support Period, each Consenting Term Lender shall not take any action
inconsistent with, or omit to take any action required by the Credit Agreement,
except to the extent that any such action or inaction is expressly contemplated
or permitted by this Agreement, the Prepackaged Plan (if applicable), or any of
the other Definitive Documents.

4. Agreements of the Company.

(a) Covenants. The Company agrees that, for the duration of the Support Period,
the Company shall, and shall cause each of its subsidiaries included in the
definition of Company, to:

(i) (A) support and use commercially reasonable efforts to consummate the
Restructuring, including, without limitation, (1) negotiate a restructuring
support agreement to support the Restructuring with Senior Noteholders holding
at least the Requisite Senior Notes Threshold, (2) if the Minimum Participation
Threshold has not been satisfied or waived (as determined in good faith by the
Company and the Requisite Term Lenders) by the Out-of-Court Outside Date, but
the Support Effective Date has occurred and the holders of at least 662/3% of
the outstanding amount of the

 

10



--------------------------------------------------------------------------------

Term Loans and the holders of at least the Requisite Senior Notes Threshold have
submitted ballots in support of the Prepackaged Plan, (x) commence the Chapter
11 Cases on or before November 6, 2017 (the “Outside Petition Date,” and the
actual commencement date, the “Petition Date”) and complete and file, within the
timeframes contemplated herein, the Prepackaged Plan, the Disclosure Statement,
and the other Definitive Documents, and (y) use commercially reasonable efforts
to obtain orders of the Bankruptcy Court approving the Disclosure Statement and
confirming the Prepackaged Plan within the timeframes contemplated by this
Agreement; (B) use commercially reasonable efforts to obtain any and all
required regulatory approvals for the Restructuring embodied in the Definitive
Documents, including the Prepackaged Plan, if any; (C) not take any action that
is inconsistent with, or is intended or is reasonably likely to interfere
consummation of the Prepackaged Plan and the Restructuring, in the case of each
of clauses (A) through (C) to the extent consistent with, upon the advice of
counsel, the fiduciary duties of the boards of directors, managers, members or
partners, as applicable, of each Company;

(ii) if the Company receives an unsolicited bona fide unsolicited proposal or
expression of interest in undertaking an Alternative Transaction that the board
of directors of the Company, determines in its good-faith judgment provides a
higher or better economic recovery to the Company’s stakeholders than that set
forth in this Agreement and such Alternative Transaction is from a proponent
that the board of directors of the Company has reasonably determined is capable
of timely consummating such Alternative Transaction, the Company will within 48
hours of the receipt of such proposal or expression of interest, notify counsel
to the Requisite Term Lenders of the receipt thereof, with such notice to
include the material terms thereof, including the identity of the Person or
group of Persons involved;

(iii) consummate the Out-of-Court Restructuring if the Minimum Participation
Threshold and the other conditions to effectiveness have been satisfied unless
the Required Parties agree to consummate the Restructuring through the In-Court
Restructuring;

(iv) provide draft copies of all material motions or applications and other
documents (including all “first day” and “second day” motions and orders, the
Prepackaged Plan, the Disclosure Statement, ballots and other solicitation
materials in respect of the Prepackaged Plan and any proposed amended version of
the Prepackaged Plan or the Disclosure Statement, and a proposed confirmation
order) the Company intends to file with the Bankruptcy Court to the Kirkland, if
reasonably practical, at least three (3) business days prior to the date when
the Company intends to file any such pleading or other document (provided that
if delivery of such motions, orders or materials (other than the Prepackaged
Plan, the Disclosure Statement, a confirmation order or adequate protection
order) at least three (3) business days in advance is not reasonably
practicable, such motion, order or material shall be delivered as soon as
reasonably practicable prior to filing) and shall consult in good faith with
such counsel regarding the form and substance of any such proposed filing with
the Bankruptcy Court;

 

11



--------------------------------------------------------------------------------

(v) if the In-Court Restructuring is to be consummated, file such “first day”
motions and pleadings reasonably determined by the Company, in form and
substance reasonably acceptable to the Requisite Term Lenders, to be necessary,
and to seek interim and final (to the extent necessary) orders, in form and
substance reasonably acceptable to the Company and the Requisite Term Lenders,
from the Bankruptcy Court approving the relief requested in such “first day”
motions;

(vi) subject to appropriate confidentiality arrangements, provide to the
Consenting Term Lenders’ professionals, upon reasonable advance notice to the
Company; (A) reasonable access (without any material disruption to the conduct
of the Company’s business) during normal business hours to the Company’s books,
records, and facilities; (B) reasonable access to the respective management and
advisors of the Company for the purposes of evaluating the Company’s finances
and operations and participating in the planning process with respect to the
Restructuring; and (C) prompt access to any information provided to any existing
or prospective financing sources (including lenders under any
debtor-in-possession and/or exit financing);

(vii) use its commercially reasonable efforts to support and take all actions as
are reasonably necessary and appropriate to obtain any and all required
regulatory and/or third-party approvals to consummate the Transactions;

(viii) promptly pay all reasonable and documented fees and expenses of Kirkland,
FTI Consulting Inc. (“FTI”), and the Administrative Agent in connection with the
subject matter of this Agreement and the Restructuring;

(ix) subject to applicable laws, use commercially reasonable efforts to,
consistent with the pursuit and consummation of the Restructuring and the
transactions contemplated thereby, preserve intact in all material respects the
current business operations of the Company and its subsidiaries;

(x) provide prompt written notice to the Requisite Term Lenders between the date
hereof and the Effective Date of (A) receipt of any written notice from any
third party alleging that the consent of such party is or may be required in
connection with the transactions contemplated by the Restructuring, (B) receipt
of any written notice from any governmental body in connection with this
Agreement or the transactions contemplated by the Restructuring, and (C) receipt
of any written notice of any proceeding commenced, or, to the actual knowledge
of the Company, threatened against the Company, relating to or involving or
otherwise affecting in any material respect the transactions contemplated by the
Restructuring;

(xi) unless otherwise agreed by the Company and the applicable firm, on the date
that is at least one (1) calendar day prior to the Petition Date, pay to
(A) Kirkland, (B) one firm acting as local counsel for Kirkland, (C) FTI, and
(D) the Administrative Agent, in each case, all reasonable and documented fees
and expenses accrued but unpaid as of such date, whether or not such fees and
expenses are then due, outstanding, or otherwise payable in connection with this
matter;

 

12



--------------------------------------------------------------------------------

(xii) negotiate in good faith with the Consenting Term Lenders on terms for an
Alternative Restructuring, which Alternative Restructuring shall be operative
only if Senior Noteholders holding at least the Requisite Senior Notes Threshold
have not executed a restructuring support agreement to support the Restructuring
with terms consistent with this Agreement by August 31, 2017, or such later date
as the Required Parties may agree; and

(xiii) (A) transfer the Escrow Amount to the escrow account contemplated by the
Escrow Agreement on or before the Support Effective Date, and (B) take any steps
reasonably requested by the Consenting Term Lenders to cause the Escrow Amount
or any portion thereof to the Consenting Term Lenders in a manner consistent
with this Agreement, and to not take any action that is inconsistent with or
that would reasonably be expected to prevent, interfere with, delay or impede
the distribution of the Escrow Amount to any Consenting Term Lender.

(b) Escrow Matters.

(i) Escrow Agreement. As of the Support Effective Date, the Company and the
Consenting Term Lenders agree that the Escrow Amount will be used solely for the
benefit of the Consenting Term Lenders through the First Open Market Purchase
and, if applicable, the Second Open Market Purchase (or, to the extent provided
in the definitions of First Open Market Purchases and Second Open Market
Purchases, Designated Voluntary Prepayments in lieu of such First Open Market
Purchases and/or Second Open Market Purchases); provided, that in the event that
the Borrower has elected to make any Designated Voluntary Prepayment, then the
Escrow Amount shall instead be transferred to the Administrative Agent by the
Escrow Agent on behalf of the Borrower for application as a voluntary prepayment
applied pursuant to Section 2.12(a) to the Credit Agreement, with such
prepayment to be applied to the Term Loans in direct order of maturity. Promptly
following the Support Effective Date (and in any event within 5 business days),
each Consenting Term Lender as of the Support Effective Date and the Borrower
agree to deliver an Assignment and Acceptance in respect of each of the First
Open Market Purchase and the Second Open Market Purchase to Kirkland to be held
in escrow pending release on the First Open Market Buy-Back Date or the Second
Open Market Buy-Back Date, respectively (except to the extent the Borrower
elects to make the applicable Designated Voluntary Prepayment as provided
herein). Each Term Lender that becomes a Consenting Lender after the Support
Effective Date shall deliver a counterpart to the Assignment and Acceptances
delivered as provided in the preceding sentence.

(ii) First Open Market Buy-Back. The Company and the Consenting Term Lenders
hereby agree that as of the First Open Market Buy-Back Date, the Company will
purchase pursuant to the applicable Assignment and Acceptance, without any
further action by the Company at par (such amount, the “First Loan Purchase
Consideration”) the Term Loans of such Consenting Term Lenders, in an amount
equal to $75 million (the “Aggregate First Credit Purchase Amount”) divided by
the Term Loans held by all Consenting Term Lenders as of the date that is one
Business Day before the First Open Market Buy-Back Date, as determined by
Kirkland (as to each

 

13



--------------------------------------------------------------------------------

individual Consenting Term Lender, its respective “First Credit Purchase
Amount”). Such First Open Market Purchases shall be governed by Section 9.04 of
the Credit Agreement (as amended by the Interim Amendment); it being understood
and agreed that (A) the aggregate First Loan Purchase Consideration will be
released by the escrow agent from the Escrow Account at the direction of the
individuals identified in Exhibit A-1 to the to the Escrow Agreement on the
First Open Market Purchase Date, (B) each such assignment shall become effective
on the First Open Market Purchase Date without any further action by or approval
of the Company after the date hereof, and (C) upon receipt of the First Loan
Purchase Consideration by the Consenting Term Lenders, the Consenting Term
Lenders shall (or shall cause their representatives to) deliver the applicable
Assignment and Acceptance to the Administrative Agent for recordation in the
Register, and the Consenting Term Lenders will take any reasonable actions that
the Requisite Term Lenders determine are reasonably necessary to effectuate the
foregoing; provided that each Consenting Term Lender agrees that in the event
the Borrower elects to make the Designated First Voluntary Prepayment, no such
assignment shall be effective, it shall not deliver (or cause to be delivered)
such Assignment and Acceptance to the Administrative Agent and the applicable
Assignment and Acceptance shall be of no further force or effect.

(iii) Second Open Market Buy-Back. The Company and the Consenting Term Lenders
hereby agree that, unless the Escrow Amount is distributed in connection with
distributions to Consenting Term Lenders on the First Open Market Buy-Back Date
as set forth in clause (ii) above, then, as of the Second Open Market Buy-Back
Date, the Company will purchase pursuant to the applicable Assignment and
Acceptance, without any further action by the Company at par (such amount, the
“Second Loan Purchase Consideration”) the Term Loans of such Consenting Term
Lenders in an amount equal to $25 million (the “Aggregate Second Credit Purchase
Amount”) divided by the Term Loans held by all Consenting Term Lenders as of the
date that is one Business Day before the Second Open Market Buy-Back Date, as
determined by Kirkland (as to each individual Consenting Term Lender, its
respective “Second Credit Purchase Amount”). Such Second Open Market Purchases
shall be governed by Section 9.04 of the Credit Agreement (as amended by the
Interim Amendment); it being understood and agreed that (A) the aggregate Second
Loan Purchase Consideration will be released by the escrow agent from the Escrow
Account at the direction of the individuals identified in Exhibit A-1 to the to
the Escrow Agreement on the Second Open Market Purchase Date,
(B) notwithstanding anything to the contrary in the Credit Agreement, each such
assignment shall become effective on the Second Open Market Purchase Date
without any further action by or approval of the Company after the date hereof,
and (C) upon receipt of the Second Loan Purchase Consideration by the Consenting
Term Lenders, the Consenting Term Lenders shall (or shall cause their
representatives to) deliver the applicable Assignment and Acceptance to the
Administrative Agent for recordation in the Register, and the Consenting Term
Lenders will take any reasonable actions that the Requisite Term Lenders
determine are reasonably necessary to effectuate the foregoing.

(c) Automatic Stay. The Company acknowledges and agrees and shall not dispute
that after the commencement of the Chapter 11 Cases, the giving of notice of

 

14



--------------------------------------------------------------------------------

termination by any Party pursuant to this Agreement shall not be a violation of
the automatic stay of section 362 of the Bankruptcy Code (and the Company hereby
waives, to the greatest extent possible, the applicability of the automatic stay
to the giving of such notice); provided that nothing herein shall prejudice any
Party’s rights to argue that the giving of notice of default or termination was
not proper under the terms of this Agreement.

(d) Negative Covenants. The Company agrees that, for the duration of the Support
Period, the Company shall not take any action inconsistent with, or omit to take
any action required by the Credit Agreement, except to the extent that any such
action or inaction is expressly contemplated or permitted by this Agreement, the
Prepackaged Plan (if applicable), or any of the other Definitive Documents.

5. Termination of Agreement.

(a) This Agreement shall terminate upon the receipt of written notice to the
other Parties, delivered in accordance with Section 19 hereof, from the
Requisite Term Lenders at any time after and during the continuance of any
Lender Termination Event.

(b) A “Lender Termination Event” shall mean any of the following:

(i) the breach by the Company of (a) any covenant contained in this Agreement or
(b) any other obligations of the Company set forth in this Agreement, in each
case, in any material respect and, in either respect, such breach remains
uncured for a period of five (5) business days following the Company’s receipt
of written notice pursuant to Sections 5(a) and 19 hereto (as applicable);

(ii) any representation or warranty in this Agreement made by the Company shall
have been untrue in any material respect when made or shall have become untrue
in any material respect, and such breach remains uncured for a period of five
(5) business days following the Company’s receipt of notice pursuant to Sections
5(a) and 19 hereto (as applicable);

(iii) any material term or condition of any of the Definitive Documents that are
filed with the Bankruptcy Court, or any related order entered by the Bankruptcy
Court, shall be (whether due to an order of the Bankruptcy Court or otherwise)
materially different and materially adverse to the Consenting Term Lenders than
as contemplated by the Term Sheet, or otherwise not in form and substance
reasonably acceptable to the Consenting Term Lenders, and such event remains
unremedied for a period of ten (10) business days following the Company’s
receipt of notice pursuant to Sections 5(a) and 19 hereto (as applicable);

(iv) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of or rendering illegal the Prepackaged Plan or the
Restructuring, and either (A) such ruling, judgment or order has been issued at
the request of or with the acquiescence of the Company, or (B) in all other
circumstances, such ruling, judgment or order has not been not stayed, reversed
or vacated within fifteen (15) calendar days after such issuance;

 

15



--------------------------------------------------------------------------------

(v) on August 31, 2017, if Senior Noteholders holding at least the Requisite
Senior Notes Threshold shall not have executed a restructuring support agreement
in support of the Restructuring consistent with this Agreement and otherwise
acceptable to the Required Parties;

(vi) on the Out-of-Court Outside Date, if the Minimum Participation Threshold
shall not have been satisfied or waived (with the prior written consent of the
Required Parties) and Senior Noteholders holding at least the Requisite Senior
Notes Threshold shall not have voted in favor of the Prepackaged Plan;

(vii) the Company shall not have filed the Proxy Statement (to the extent the
Company determines that it is necessary to hold the Special Meeting to effect
the Out-of-Court Restructuring) and commenced the Consent Solicitation and
Exchange Offer, the Tender Offer and solicitation of the Prepackaged Plan on or
before October 1, 2017;

(viii) if the Minimum Participation Threshold has been satisfied and the
Effective Date for the Out-of-Court Restructuring shall not have occurred on or
before the Out-of-Court Outside Date unless the Required Parties agree to
consummate the Restructuring through the In-Court Restructuring;

(ix) if the Required Parties determine to effect the Restructuring through the
In-Court Restructuring and the Effective Date shall not have occurred on or
before January 15, 2018;

(x) the Bankruptcy Court enters an order that is not stayed (A) directing the
appointment of an examiner with expanded powers or a trustee in any of the
Chapter 11 Cases, (B) converting any of the Chapter 11 Cases to cases under
chapter 7 of the Bankruptcy Code, (C) dismissing any of the Chapter 11 Cases, or
(D) invaliding, disallowing, subordinating, or limiting the enforceability,
priority, or validity of any of the obligations or claims arising under or
related to the Credit Agreement;

(xi) the Company (unless the Company is acting at the direction or instruction
of the Requisite Term Lenders any of their respective employees, agents, or
representatives) files or supports (or fails to timely object to) another party
in filing (A) a motion or pleading challenging the amount, validity, or priority
of any of the obligations or claims arising under or related to the Credit
Agreement, or (B) an Alternative Transaction;

(xii) the commencement of an involuntary bankruptcy case against the Company
under the Bankruptcy Code, if such involuntary case is not dismissed within
sixty (60) calendar days after the filing thereof, or if a court order grants
the relief sought in such involuntary case;

 

16



--------------------------------------------------------------------------------

(xiii) if the Company (A) withdraws the Prepackaged Plan, (B) publicly announces
its intention not to support the Restructuring or, if applicable, the
Prepackaged Plan, (C) files a motion with the Bankruptcy Court seeking the
approval of an Alternative Transaction, or (D) agrees to pursue (including, for
the avoidance of doubt, as may be evidenced by a term sheet, letter of intent,
or similar document) or publicly announces its intent to pursue an Alternative
Transaction; or

(xiv) the Bankruptcy Court enters an order modifying or terminating the
Company’s exclusive right to file and/or solicit acceptances of a plan of
reorganization (including the Prepackaged Plan).

Notwithstanding anything herein to the contrary, the dates set forth in clauses
(vi), (vii), (viii) and (ix) of this Section 5(b) shall be automatically
extended by (A) the number of days the Tender Offer may be required to be
extended as a result of comments made by the SEC with respect to the Tender
Offer Documents filed with the SEC in respect of the Tender Offer and/or (B) the
number of days necessary to address any comments made by the SEC in respect of
the Proxy Statement (to the extent the Company determines that it is necessary
to hold the Special Meeting to effect the Out-of-Court Restructuring).

(c) A “Company Termination Event” shall mean any of the following:

(i) the breach in any material respect by one or more of the Consenting Term
Lenders, of any of the undertakings, representations, warranties, or covenants
of the Consenting Term Lenders set forth herein in any material respect which
remains uncured for a period of five (5) business days after the receipt of
written notice of such breach pursuant to Section 5(a) and 19 hereof (as
applicable), but only if the non-breaching Consenting Term Lenders own less than
662/3% of the Claims;

(ii) the board of directors, managers, members or partners, as applicable, of a
Company reasonably determines in good faith based upon the advice of outside
counsel that continued performance under this Agreement would be inconsistent
with the exercise of its fiduciary duties under applicable law; provided, that
the Company provides notice of such determination to the Consenting Term Lenders
within five (5) business days after the date thereof;

(iii) the Company shall not have obtained votes accepting the Prepackaged Plan
from holders of the Term Loans sufficient to satisfy the conditions for
acceptance set forth in section 1126(c) of the Bankruptcy Code on or before the
voting deadline set forth in the solicitation materials distributed in
connection with the Prepackaged Plan;

(iv) on August 31, 2017, if Senior Noteholders holding at least the Requisite
Senior Notes Threshold shall not have executed a restructuring support agreement
in support of the Restructuring consistent with this Agreement and otherwise
acceptable to the Required Parties;

 

17



--------------------------------------------------------------------------------

(v) on the Out-of-Court Outside Date, if the Minimum Participation Threshold
shall not have been satisfied or waived (with the prior written consent of the
Required Parties) and Senior Noteholders holding at least the Requisite Senior
Notes Threshold shall not have voted in favor of the Prepackaged Plan;

(vi) if the Minimum Participation Threshold has been satisfied and the Effective
Date for the Out-of-Court Restructuring shall not have occurred on or before the
Out-of-Court Outside Date unless the Required Parties agree to consummate the
Restructuring through the In-Court Restructuring;

(vii) if the Required Parties determine to effect the Restructuring through the
In-Court Restructuring and the Effective Date shall not have occurred on or
before January 15, 2018; or

(viii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of or rendering illegal the Prepackaged Plan or the
Restructuring, and such ruling, judgment or order has not been not stayed,
reversed or vacated within fifteen (15) calendar days after such issuance.

(d) Mutual Termination. This Agreement may be terminated by mutual agreement of
the Company and the Requisite Term Lenders upon the receipt of written notice
delivered in accordance with Section 19 hereof.

(e) Automatic Termination. This Agreement shall terminate automatically, without
any further action required by any Party, upon the occurrence of the Effective
Date.

(f) Effect of Termination. Upon the termination of this Agreement in accordance
with this Section 5, and except as provided in Section 13 hereof, this Agreement
shall forthwith become void and of no further force or effect and each Party
shall, except as provided otherwise in this Agreement, be immediately released
from its liabilities, obligations, commitments, undertakings and agreements
under or related to this Agreement and shall have all the rights and remedies
that it would have had and shall be entitled to take all actions, whether with
respect to the Restructuring or otherwise, that it would have been entitled to
take had it not entered into this Agreement, including all rights and remedies
available to it under applicable law, the Credit Agreement and any ancillary
documents or agreements thereto; provided, however, that in no event shall any
such termination relieve a Party from liability for its breach or
non-performance of its obligations hereunder prior to the date of such
termination. Upon any such termination of this Agreement, each vote or any
consents given by any Consenting Term Lender prior to such termination shall be
deemed, for all purposes, to be null and void ab initio and shall not be
considered or otherwise used in any manner by the Parties in connection with the
Restructuring and this Agreement, in each case, without further confirmation or
other action by such Consenting Term Lender. If this Agreement has been
terminated as to any Consenting Term Lender in accordance with Section 5 hereto
at a time when permission of the Bankruptcy Court shall be required for a
Consenting Term Lender to change or

 

18



--------------------------------------------------------------------------------

withdraw (or cause to change or withdraw) its vote to accept the Prepackaged
Plan, the Company shall support and not oppose any attempt by such Consenting
Term Lender to change or withdraw (or cause to change or withdraw) such vote at
such time, subject to all remedies available to the Company at law, equity, or
otherwise, including those remedies set forth in Section 12 hereof. The
Consenting Term Lender shall have no liability to the Company or to each other
in respect of any termination of this Agreement in accordance with the terms of
this Section 5 and Section 19 hereof.

(g) If the Restructuring Transactions are not consummated following the date of
termination of this Agreement, nothing herein shall be construed as a waiver by
any Party of any or all of such Party’s rights and the Parties expressly reserve
any and all of their respective rights. Pursuant to Federal Rule of Evidence 408
and any other applicable rules of evidence, this Agreement and all negotiations
relating hereto shall not be admissible into evidence in any proceeding other
than a proceeding to enforce its terms.

6. Definitive Documents; Good Faith Cooperation; Further Assurances.

Subject to the terms and conditions described herein, during the Support Period,
each Party, severally and not jointly, hereby covenants and agrees to reasonably
cooperate with each other in good faith in connection with, and shall exercise
commercially reasonable efforts with respect to the pursuit, approval,
implementation, and consummation of the Prepackaged Plan and the Restructuring,
as well as the negotiation, drafting, execution (to the extent such Party is a
party thereto), and delivery of the Definitive Documents. Furthermore, subject
to the terms and conditions hereof, each of the Parties shall take such action
as may be reasonably necessary or reasonably requested by the other Parties to
carry out the purposes and intent of this Agreement, including making and filing
any required regulatory filings and voting any claims against or securities of
the Company in favor of the Restructuring, and shall refrain from taking any
action that would frustrate the purposes and intent of this Agreement; provided
that no Consenting Term Lender shall be required to incur any material cost,
expense, or liability in connection therewith.

7. Representations and Warranties.

(a) Each Party, severally and not jointly, represents and warrants to the other
Parties that the following statements are true, correct and complete as of the
date hereof (or as of the date a Consenting Term Lender becomes a party hereto):

(i) such Party is validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and has all requisite corporate,
partnership, limited liability company or similar authority to enter into this
Agreement and carry out the transactions contemplated hereby and perform its
obligations contemplated hereunder; and the execution and delivery of this
Agreement and the performance of such Party’s obligations hereunder have been
duly authorized by all necessary corporate, limited liability company,
partnership or other similar action on its part;

 

19



--------------------------------------------------------------------------------

(ii) the execution, delivery and performance by such Party of this Agreement
does not and will not (A) violate any material provision of law, rule or
regulation applicable to it or any of its subsidiaries or its charter or bylaws
(or other similar governing documents) or those of any of its subsidiaries, or
(B) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any material contractual obligation to which it
or any of its subsidiaries is a party;

(iii) the execution, delivery and performance by such Party of this Agreement
does not and will not require any material registration or filing with, consent
or approval of, or notice to, or other action, with or by, any federal, state or
governmental authority or regulatory body, except such filings as may be
necessary and/or required by the SEC; and

(iv) this Agreement is the legally valid and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability or a ruling of the Bankruptcy Court.

(b) Each Consenting Term Lender severally (and not jointly), represents and
warrants to the Company that, as of the date hereof (or as of the date such
Consenting Term Lender becomes a party hereto), such Consenting Term Lender
(i) is the beneficial owner of the aggregate principal amount of Term Loans set
forth below its name on the signature page hereof (or below its name on the
signature page of a Joinder Agreement for any Consenting Term Lender that
becomes a party hereto after the date hereof) and does not beneficially own any
other Term Loans, and/or (ii) has, with respect to the beneficial owners of such
Term Loans, (A) sole investment or voting discretion with respect to such Term
Loans, (B) full power and authority to vote on and consent to matters concerning
such Term Loans or to exchange, assign and transfer such Term Loans, and
(C) full power and authority to bind or act on the behalf of, such beneficial
owners.

(c) Each Consenting Term Lender severally (and not jointly) makes the
representations and warranties set forth in Section 21(c) hereof, in each case,
to the other Parties.

8. Disclosure; Publicity.

(a) Subject to the provisions set forth in Section 8(b) hereof, the Company
shall disseminate a Current Report on Form 8-K or a press release disclosing the
existence of this Agreement and the terms hereof and of the Term Sheet
(including any schedules and exhibits thereto that are filed with the Bankruptcy
Court on the Petition Date) with such redactions as may be reasonably requested
by Kirkland to maintain the confidentiality of the items identified in
Section 8(b) hereof, except as otherwise required by law. In the event that the
Company fails to make the foregoing disclosures in compliance with the terms
specified herein, any such Consenting Term Lender may publicly disclose the
foregoing, including, without limitation, this Agreement and all of

 

20



--------------------------------------------------------------------------------

its exhibits and schedules (subject to the redactions called for by Section 8
hereof), and the Company hereby waives any claims against the Consenting Term
Lenders arising as a result of such disclosure by a Consenting Term Lender in
compliance with this Agreement.

(b) The Company shall submit drafts to Kirkland of any press releases, public
documents and any and all filings with the SEC that constitute disclosure of the
existence or terms of this Agreement or any amendment to the terms of this
Agreement at least one (1) business day prior to making any such disclosure.
Except as required by applicable law or otherwise permitted under the terms of
any other agreement between the Company and any Consenting Term Lender, no Party
or its advisors shall disclose to any person (including, for the avoidance of
doubt, any other Consenting Term Lender), other than advisors to the Company,
the principal amount of the Term Loans held by the Consenting Term Lender,
without such Consenting Term Lender’s prior written consent; provided, however,
that (i) if such disclosure is required by law, subpoena, or other legal process
or regulation, the disclosing Party shall afford the relevant Consenting Term
Lender a reasonable opportunity to review and comment in advance of such
disclosure and shall take all reasonable measures to limit such disclosure (the
expense of which, if any, shall be borne by the relevant Consenting Term Lender)
and (ii) the foregoing shall not prohibit the disclosure of the aggregate
percentage or aggregate outstanding principal amount of the Term Loans held by
all the Consenting Term Lenders collectively. Notwithstanding the provisions in
this Section 8, any Party may disclose, to the extent consented to in writing by
a Consenting Term Lender, such Consenting Term Lender’s individual holdings).

9. Amendments and Waivers.

This Agreement, including any exhibits or schedules hereto, may not be waived,
modified, amended or supplemented except with the written consent of the Company
and the Requisite Term Lenders; provided, however, that any waiver,
modification, amendment or supplement to this Section 9 shall require the
written consent of all of the Parties; provided, further, that any modification,
amendment or change to the definition of Requisite Term Lenders shall require
the written consent of each Consenting Term Lender; provided, further, that any
change, modification or amendment to this Agreement, the Term Sheet or the
Prepackaged Plan that treats or affects any Consenting Term Lender in a manner
that is disproportionately adverse, on an economic or non-economic basis, to the
manner in which any of the other Consenting Term Lenders are treated (after
taking into account each of the Consenting Term Lender’s respective holdings and
interests in the Company and the recoveries contemplated by the Term Sheet (as
in effect on the date hereof)) shall require the written consent of such
Consenting Term Lender; provided, further, that if any change, modification or
amendment to this Agreement, the Term Sheet or the Prepackaged Plan does not
materially, adversely affect the rights of a Consenting Term Lender, the consent
of such Consenting Term Lender shall not be required. In the event that an
adversely affected Consenting Term Lender (“Non-Consenting Term Lender”) does
not consent to a waiver, change, modification or amendment to this Agreement
requiring the consent of each Consenting Term Lender, but such waiver, change,
modification or amendment receives the consent of Consenting Term Lenders owning
at least 662/3% of the

 

21



--------------------------------------------------------------------------------

aggregate outstanding principal amount of the Term Loans, this Agreement shall
be deemed to have been terminated only as to such Non-Consenting Term Lender,
but this Agreement shall continue in full force and effect in respect to all
other Consenting Term Lenders who have so consented, in a way consistent with
(or otherwise reasonably acceptable to the Requisite Term Lenders) this
Agreement and the Term Sheet as waived, changed, modified, or amended, as
applicable.

10. Effectiveness.

This Agreement shall become effective and binding on the Parties on the Support
Effective Date, and not before such date; provided that signature pages executed
by Consenting Term Lenders shall be delivered to (a) the other Consenting Term
Lenders in a redacted form that removes such Consenting Term Lenders’ holdings
of the Term Loans and any schedules to such Consenting Term Lenders’ holdings
(if applicable) and (b) the Company, Weil, and Kirkland in an unredacted form
(to be held by Weil and Kirkland on a professionals’ eyes only basis).

11. Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York,
without giving effect to the conflict of laws principles thereof.

(b) Each of the Parties irrevocably agrees that any legal action, suit or
proceeding arising out of or relating to this Agreement brought by any party or
its successors or assigns shall be brought and determined in any federal or
state court in the State of New York, and each of the Parties hereby irrevocably
submits to the exclusive jurisdiction of the aforesaid courts for itself and
with respect to its property, generally and unconditionally, with regard to any
such proceeding arising out of or relating to this Agreement or the
Restructuring Transactions. Each of the Parties agrees not to commence any
proceeding relating hereto or thereto except in the courts described above in
New York, other than proceedings in any court of competent jurisdiction to
enforce any judgment, decree or award rendered by any such court in New York as
described herein. Each of the Parties further agrees that notice as provided
herein shall constitute sufficient service of process and the Parties further
waive any argument that such service is insufficient. Each of the Parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any proceeding arising out
of or relating to this Agreement or the Restructuring Transactions, (i) any
claim that it is not personally subject to the jurisdiction of the courts in New
York as described herein for any reason, (ii) that it or its property is exempt
or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (iii) that (A) the proceeding in any such court is brought in an
inconvenient forum, (B) the venue of such proceeding is improper or (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts. Notwithstanding the foregoing, during the pendency of the Chapter 11
Cases, all proceedings contemplated by this Section 11(b) shall be brought in
the Bankruptcy Court.

 

22



--------------------------------------------------------------------------------

(c) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

12. Specific Performance/Remedies.

It is understood and agreed by the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief (including attorneys’ fees and costs) as a remedy of any
such breach, without the necessity of proving the inadequacy of money damages as
a remedy, including an order of the Bankruptcy Court requiring any Party to
comply promptly with any of its obligations hereunder.

13. Survival.

Notwithstanding the termination of this Agreement pursuant to Section 5 hereof,
the agreements and obligations of the Parties in this Section 13, and
Sections 4(b), 5(d), 8, 10, 11, 12, 14, 15, 16, 17, 18, 19, 20, and 21 hereof
(and any defined terms used in any such Sections) shall survive such termination
and shall continue in full force and effect in accordance with the terms hereof;
provided, however, that any liability of a Party for failure to comply with the
terms of this Agreement shall survive such termination.

14. Headings.

The headings of the sections, paragraphs and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or,
for any purpose, be deemed a part of this Agreement.

15. Successors and Assigns; Severability; Several Obligations.

This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors, permitted assigns, heirs, executors, administrators
and representatives; provided, however, that nothing contained in this
Section 15 shall be deemed to permit Transfers of the Term Loans or claims
arising under the Term Loans other than in accordance with the express terms of
this Agreement. If any provision of this Agreement, or the application of any

 

23



--------------------------------------------------------------------------------

such provision to any Person or circumstance, shall be held invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall
attach only to such provision or part thereof and the remaining part of such
provision hereof and this Agreement shall continue in full force and effect so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party. Upon any such
determination of invalidity, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in a reasonably acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible. The agreements, representations and obligations of the Parties
are, in all respects, ratable and several and neither joint nor joint and
several.

16. No Third-Party Beneficiaries.

Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties and no other Person shall be a third-party beneficiary hereof.

17. Prior Negotiations; Entire Agreement.

This Agreement, including the exhibits and schedules hereto (including the Term
Sheet) constitutes the entire agreement of the Parties, and supersedes all other
prior negotiations, with respect to the subject matter hereof and thereof,
except that the Parties acknowledge that any confidentiality agreements (if any)
heretofore executed between the Company and each Consenting Term Lender shall
continue in full force and effect.

18. Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Execution copies of this Agreement may be delivered by
facsimile or by electronic mail in portable document format (pdf), which shall
be deemed to be an original for the purposes of this paragraph.

19. Notices.

All notices hereunder shall be deemed given if in writing and delivered, if
contemporaneously sent by electronic mail, facsimile, courier or by registered
or certified mail (return receipt requested) to the following addresses and
facsimile numbers:

(1) If to the Company, to:

Walter Investment Management Corp.

3000 Bayport Drive, Suite 1100

Tampa, FL 33607

Attn: John Haas, General Counsel, Chief Legal Counsel and Secretary

Email: JHaas@walterinvestment.com

 

24



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attn: Ray C. Schrock, P.C.

Email: Ray.Schrock@weil.com

Attn: Joseph H. Smolinsky, Esq.

Email: Joseph.Smolinsky@weil.com

Attn: Sunny Singh, Esq.

Email: Sunny.Singh@weil.com

(2) If to a Consenting Term Lender, or a transferee thereof, to the addresses or
facsimile numbers set forth below following the Consenting Term Lender’s
signature (or as directed by any transferee thereof), as the case may be, with
copies to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Il 606545

Attn: Patrick J Nash Jr., P.C.

Email: patrick.nash@kirkland.com

Attn: Gregory Pesce

Email: gregory.pesce@kirkland.com

Any notice given by delivery, mail or courier shall be effective when received.
Any notice given by facsimile or electronic mail shall be effective upon oral,
machine or electronic mail (as applicable) confirmation of transmission.

20. Creditors’ Committee.

Notwithstanding anything herein to the contrary, if any Consenting Term Lender
is appointed to and serves on an official committee of unsecured creditors in
the Chapter 11 Cases, the terms of this Agreement shall not be construed so as
to limit such Consenting Term Lender’s exercise of its fiduciary duties to any
person arising from its service on such committee, and any such exercise of such
fiduciary duties shall not be deemed to constitute a breach of the terms of this
Agreement. All Parties agree they shall not oppose the participation of any of
the Consenting Term Lenders on any official committee of unsecured creditors
formed in the Chapter 11 Cases

21. Reservation of Rights; No Admission.

(a) Nothing contained herein shall (i) limit (A) the ability of any Party to
consult with other Parties, or (B) the rights of any Party under any applicable
bankruptcy, insolvency, foreclosure, or similar proceeding, including the right
to appear as a party in interest in any matter to be adjudicated in order to be
heard concerning any matter arising in the

 

25



--------------------------------------------------------------------------------

Chapter 11 Cases, in each case, so long as such consultation or appearance is
consistent with such Party’s obligations hereunder, or under the terms of the
Prepackaged Plan; (ii) limit the ability of any Consenting Term Lender to sell
or enter into any transactions in connection with the Noteholder Claims, or any
other claims against or interests in the Company, subject to the terms of
Section 3(b) hereof; (iii) limit the rights of any Consenting Term Lender under
the Credit Agreement or any agreements executed in connection with the Credit
Agreement; or (iv) constitute a waiver or amendment of any provision of the
Credit Agreement or any agreements executed in connection with the Credit
Agreement.

(b) Except as expressly provided in this Agreement, nothing herein is intended
to, or does, in any manner waive, limit, impair, or restrict the ability of each
of the Parties to protect and preserve its rights, remedies, and interests,
including its claims against any of the other Parties (or their respective
affiliates or subsidiaries) or its full participation in any bankruptcy case
filed by the Company or any of its affiliates and subsidiaries. This Agreement,
the Term Sheet, and the Prepackaged Plan are part of a proposed settlement of
matters that could otherwise be the subject of litigation among the Parties.
Pursuant to Rule 408 of the Federal Rule of Evidence, any applicable state rules
of evidence, and any other applicable law, foreign or domestic, this Agreement
and all negotiations relating thereto shall not be admissible into evidence in
any proceeding other than a proceeding to enforce its terms. This Agreement
shall in no event be construed as or be deemed to be evidence of an admission or
concession on the part of any Party of any claim or fault or liability or
damages whatsoever. Each of the Parties denies any and all wrongdoing or
liability of any kind and does not concede any infirmity in the claims or
defenses which it has asserted or could assert.

22. Relationship Among Consenting Term Lenders.

(a) It is understood and agreed that no Consenting Term Lender has any duty of
trust or confidence in any kind or form with any other Consenting Term Lender,
and, except as expressly provided in this Agreement, there are no commitments
among or between them. In this regard, it is understood and agreed that any
Consenting Term Lender may trade in the Noteholder Claims or other debt of the
Company without the consent of the Company or any other Consenting Term Lender,
subject to applicable securities laws, the terms of this Agreement, and any
confidentiality agreement entered into with the Company; provided that no
Consenting Term Lender shall have any responsibility for any such trading to any
other person or entity by virtue of this Agreement. No prior history, pattern,
or practice of sharing confidences among or between the Consenting Term Lender
shall in any way affect or negate this understanding and agreement.

(b) Notwithstanding anything to the contrary herein, nothing in this Agreement
shall require any Consenting Term Lender or representative of a Consenting Term
Lender that becomes a member of a statutory committee that may be established in
the Chapter 11 Cases to take any action, or to refrain from taking any action,
in such person’s capacity as a statutory committee member; provided that nothing
in this Agreement shall be construed as requiring any Consenting Term Lender to
serve on any statutory committee in the Chapter 11 Cases.

 

26



--------------------------------------------------------------------------------

23. No Solicitation; Representation by Counsel; Adequate Information.

(a) This Agreement is not and shall not be deemed to be a solicitation for votes
in favor of the Prepackaged Plan in the Chapter 11 Cases by the Term Lenders or
a solicitation to tender or exchange any of the Term Loans. The acceptances of
the Consenting Term Lenders with respect to the Prepackaged Plan will not be
solicited until such Consenting Term Lender has received the Disclosure
Statement and related ballots and solicitation materials, each as approved or
ratified by the Bankruptcy Court.

(b) Each Party acknowledges that it has had an opportunity to receive
information from the Company and that it has been represented by counsel in
connection with this Agreement and the transactions contemplated hereby.
Accordingly, any rule of law or any legal decision that would provide any Party
with a defense to the enforcement of the terms of this Agreement against such
Party based upon lack of legal counsel shall have no application and is
expressly waived.

(c) Although none of the Parties intends that this Agreement should constitute,
and they each believe it does not constitute, a solicitation or acceptance of a
chapter 11 plan of reorganization or an offering of securities, each Consenting
Term Lender acknowledges, agrees and represents to the other Parties that it
(i) is a “qualified institutional buyer” as such term is defined in Rule 144A of
the Securities Act or a non-US person participating in the offering outside the
United States in reliance on Regulation S under the Securities Act, (ii) is an
accredited investor (as such term is defined in Rule 501(a) of Regulation D
promulgated under the Securities Act), (iii) understands that the securities to
be acquired by it (if any) pursuant to the Restructuring Transactions have not
been registered under the Securities Act and that such securities are, to the
extent not acquired pursuant to section 1145 of the Bankruptcy Code, being
offered and sold pursuant to an exemption from registration contained in the
Securities Act, based in part upon such Consenting Term Lender’s representations
contained in this Agreement and cannot be sold unless subsequently registered
under the Securities Act or an exemption from registration is available and
(iv) has such knowledge and experience in financial and business matters that
such Consenting Term Lender is capable of evaluating the merits and risks of the
securities to be acquired by it (if any) pursuant to the Restructuring
Transactions and understands and is able to bear any economic risks with such
investment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

WALTER INVESTMENT MANAGEMENT CORP. By:  

/s/ Gary L. Tillet

  Name: Gary L. Tillet   Title: Executive Vice President and Chief Financial
Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT



--------------------------------------------------------------------------------

ARCHVIEW FUND L.P., ARCHVIEW

MASTER FUND LTD., ARCHVIEW ERISA

MASTER FUND LTD, and RAMIUS

ARCHVIEW CREDIT AND DISTRESSED

FUND, and ARCHVIEW CREDIT

OPPORTUNITIES FUND I L.P. By

Archview Investment Group LP its

Investment Manager

By:          /s/ Aaron Rosen            

Name:     Aaron Rosen

Title:       Principal

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

BLACK DIAMOND OFFSHORE LTD.

By: Carlson Capital, L.P., its investment

advisor

By:          /s/ Lynne B. Alpar            

Name:     Lynne B. Alpar

Title:       Chief Financial Officer of Carlson Capital, L.P.

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

DOUBLE BLACK DIAMOND OFFSHORE LTD.

By: Carlson Capital, L.P., its investment

advisor

By:          /s/ Lynne B. Alpar            

Name:     Lynne B. Alpar

Title:       Chief Financial Officer of Carlson Capital, L.P.

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CVP Cascade CLO-1 Ltd.

CVP Cascade CLO-2 Ltd.

By: CVP CLO Manager LLC

By:          /s/ Brian J. Conroy            

Name:     Brian J. Conroy

Title:       Portfolio Manager

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

By: Credit Suisse Asset Management, LLC,

In its capacity as investment manager, sub-

adviser or similar capacity on behalf of

holders of the Term Loan B of Walter

Investment Management Corp

By           /s/ David Mechlin            

Name:     David Mechlin

Title:       Authorized Signatory

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

By: Marathon Asset Management, LP on

behalf of certain funds advised by it that are

Lenders

By:          /s/ Dan Lalli            

Name:     Dan Lalli

Title:       Authorized Signatory

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Symphony Asset Management LLC in its

capacity as investment manager, sub-advisor,

collateral manager, or similar capacity on

behalf of certain entities in their respective

capacities as Lenders to Walter Investment

Management Corp.

By:          /s/ Judith MacDonald            

Name:     Judith MacDonald

Title:       General Counsel

Certain Registered Investment Companies

advised by Nuveen Fund Advisors, LLC and

sub-advised by Symphony Asset Management

LLC

By:          /s/ Judith MacDonald            

Name:     Judith MacDonald

Title:       General Counsel

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

By: NEUBERGER BERMAN

INVESTMENT ADVISERS LLC, AS

INVESTMENT MANAGER OF FUNDS

AND/OR ACCOUNTS IT MANAGES

By:          /s/ Joseph Lynch            

Name:     Joseph Lynch

Title:       Managing Director

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

AGF FLOATING RATE INCOME FUND

BY: EATON VANCE MANAGEMENT AS

PORTFOLIO MANAGER

By:          /s/ Craig P. Russ            

Name:    Craig P. Russ

Title:      Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

EATON VANCE CDO X PLC

BY: EATON VANCE MANAGEMENT AS

INVESTMENT ADVISOR

By:          /s/ Craig P. Russ            

Name:     Craig P. Russ

Title:       Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Eaton Vance CLO 2014-1 Ltd.

By: Eaton Vance Management Portfolio

Manager

By:          /s/ Craig P. Russ            

Name:     Craig P. Russ

Title:       Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

DaVinci Reinsurance Ltd.

By: Eaton Vance Management as Investment

Advisor

By:          /s/ Craig P. Russ            

Name:     Craig P. Russ

Title:       Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Eaton Vance Loan Holding Limited

By: Eaton Vance Management as Investment

Manager

By:          /s/ Craig P. Russ            

Name:     Craig P. Russ

Title:       Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Eaton Vance Floating-Rate Income Plus Fund

By: Eaton Vance Management as Investment

Advisor

By:          /s/ Craig P. Russ            

Name:     Craig P. Russ

Title:       Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

EATON VANCE SENIOR FLOATING-

RATE TRUST

BY: EATON VANCE MANAGEMENT AS

INVESTMENT ADVISOR

By:          /s/ Craig P. Russ            

Name:     Craig P. Russ

Title:       Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

EATON VANCE FLOATING-RATE

INCOME TRUST

BY: EATON VANCE MANAGEMENT AS

INVESTMENT ADVISOR

By:          /s/ Craig P. Russ            

Name:     Craig P. Russ

Title:       Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Eaton Vance International (Cayman Island)

Floating-Rate Income Portfolio

By: Eaton Vance Management as Investment

Advisor

By:          /s/ Craig P. Russ            

Name:     Craig P. Russ

Title:       Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

EATON VANCE SENIOR INCOME TRUST

BY: EATON VANCE MANAGEMENT AS

INVESTMENT ADVISOR

By:          /s/ Craig P. Russ            

Name:     Craig P. Russ

Title:       Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Eaton Vance Short Duration Diversified

Income Fund

By: Eaton Vance Management As Investment

Advisor

By:          /s/ Craig P. Russ            

Name:     Craig P. Russ

Title:       Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

EATON VANCE INSTITUTIONAL

SENIOR LOAN FUND

BY: EATON VANCE MANAGEMENT AS

INVESTMENT ADVISOR

By:          /s/ Craig P. Russ            

Name:     Craig P. Russ

Title:       Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

EATON VANCE LIMITED DURATION

INCOME FUND

BY: EATON VANCE MANAGEMENT AS

INVESTMENT ADVISOR

By:          /s/ Craig P. Russ            

Name:     Craig P. Russ

Title:       Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Eaton Vance Floating Rate Portfolio

By: Boston Management and Research as

Investment Advisor

By:          /s/ Craig P. Russ            

Name:     Craig P. Russ

Title:       Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Brighthouse Funds Trust I –

Brighthouse/Eaton Vance Floating Rate

Portfolio

By: Eaton Vance Management as Investment

Sub-Advisor

By:          /s/ Craig P. Russ                

Name:     Craig P. Russ

Title:       Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Florida Power & Light Company

By: Eaton Vance Management as Investment

Advisor

By:          /s/ Craig P. Russ                

Name:     Craig P. Russ

Title:       Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

PACIFIC SELECT FUND FLOATING

RATE LOAN PORTFOLIO

BY: EATON VANCE MANAGEMENT AS

INVESTMENT SUB-ADVISOR

By:          /s/ Craig P. Russ                

Name:     Craig P. Russ

Title:       Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Renaissance Investment Holdings Ltd

By: Eaton Vance Management as Investment

Advisor

By:          /s/ Craig P. Russ                

Name:     Craig P. Russ

Title:       Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Columbia Funds Variable Series Trust II –

Variable Portfolio-Eaton Vance Floating-Rate

Income Fund

By: Eaton Vance Management as Investment

Sub-Advisor

By:          /s/ Craig P. Russ                

Name:     Craig P. Russ

Title:       Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

SENIOR DEBT PORTFOLIO

By: Boston Management and Research as

Investment Advisor

By:          /s/ Craig P. Russ                

Name:     Craig P. Russ

Title:       Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

EATON VANCE VT FLOATING-RATE

INCOME FUND

BY: EATON VANCE MANAGEMENT AS

INVESTMENT ADVISOR

By:          /s/ Craig P. Russ                

Name:     Craig P. Russ

Title:       Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Adams Mill CLO Ltd.

By: SHENKMAN CAPITAL

MANAGEMENT, INC., as Collateral

Manager

By:          /s/ Justin Slatky                    

Name:     Justin Slatky

Title:       Co-Chief Investment Officer

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Associate Electric & Gas Insurance Services

Limited

By: SHENKMAN CAPITAL

MANAGEMENT, INC., as Investment

Manager

By:          /s/ Justin Slatky                    

Name:     Justin Slatky

Title:       Co-Chief Investment Officer

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Brookside Mill CLO Ltd.

By: SHENKMAN CAPITAL

MANAGEMENT, INC., as Collateral

Manager

By:          /s/ Justin Slatky                    

Name:     Justin Slatky

Title:       Co-Chief Investment Officer

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Christian Super

By: SHENKMAN CAPITAL

MANAGEMENT, INC., as Investment

Manager

By:          /s/ Justin Slatky                    

Name:     Justin Slatky

Title:       Co-Chief Investment Officer

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Credos Floating Rate Fund LP

By: SHENKMAN CAPITAL

MANAGEMENT, INC., as General Partner

By:          /s/ Justin Slatky                    

Name:     Justin Slatky

Title:       Co-Chief Investment Officer

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Jackson Mill CLO Ltd.

By: SHENKMAN CAPITAL

MANAGEMENT, INC., as Portfolio

Manager

By:          /s/ Justin Slatky                    

Name:     Justin Slatky

Title:       Co-Chief Investment Officer

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Jefferson Mill CLO, Ltd.

By: SHENKMAN CAPITAL

MANAGEMENT, INC., as Collateral

Manager

By:          /s/ Justin Slatky                    

Name:     Justin Slatky

Title:       Co-Chief Investment Officer

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Kentucky Retirement Systems (Shenkman –

Insurance Fund Account)

By: SHENKMAN CAPITAL

MANAGEMENT, INC., as Investment

Manager

By:          /s/ Justin Slatky                    

Name:     Justin Slatky

Title:       Co-Chief Investment Officer

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Kentucky Retirement Systems (Shenkman –

Pension Account)

By: SHENKMAN CAPITAL

MANAGEMENT, INC., as Investment

Manager

By:          /s/ Justin Slatky                    

Name:     Justin Slatky

Title:       Co-Chief Investment Officer

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Providence Health & Services Investment

Trust (Bank Loans Portfolio)

By: SHENKMAN CAPITAL

MANAGEMENT, INC., as Investment

Manager

By:          /s/ Justin Slatky                    

Name:     Justin Slatky

Title:       Co-Chief Investment Officer

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Shenkman Floating Rate High Income Fund

By: SHENKMAN CAPITAL

MANAGEMENT, INC., as Investment

Manager

By:          /s/ Justin Slatky                    

Name:     Justin Slatky

Title:       Co-Chief Investment Officer

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Sudbury Mill CLO, Ltd.

By: SHENKMAN CAPITAL

MANAGEMENT, INC., as Collateral

Manager

By:          /s/ Justin Slatky                    

Name:     Justin Slatky

Title:       Co-Chief Investment Officer

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Virginia College Savings Plan,.

By: SHENKMAN CAPITAL

MANAGEMENT, INC., as Investment

Manager

By:          /s/ Justin Slatky                    

Name:     Justin Slatky

Title:       Executive Vice-President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Washington Mill CLO Ltd.

By: SHENKMAN CAPITAL

MANAGEMENT, INC., as Collateral

Manager

By:          /s/ Justin Slatky                    

Name:     Justin Slatky

Title:       Co-Chief Investment Officer

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

WM Pool – Fixed Interest Trust No. 7

By: SHENKMAN CAPITAL

MANAGEMENT, INC., as Investment

Manager

By:          /s/ Justin Slatky                    

Name:     Justin Slatky

Title:       Co-Chief Investment Officer

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Ocean Trails CLO IV

By: Five Arrows Managers North America

LLC as Asset Manager, as Lender

By:          /s/ Heidimarie Skor                    

Name:     Heidimarie Skor

Title:       Director



--------------------------------------------------------------------------------

Ocean Trails CLO V

By: Five Arrows Managers North America

LLC as Asset Manager, as Lender

By:          /s/ Heidimarie Skor                    

Name:     Heidimarie Skor

Title:       Director



--------------------------------------------------------------------------------

Exhibit A

Restructuring Term Sheet

 

Treatment of Claims and Interests

 

Class

  

Treatment

Credit Agreements1   

Out-of-Court Restructuring: To the extent the Out-of-Court Restructuring is
consummated, as of the Effective Date, the Company and the Consenting Term
Lenders will enter into and consummate a transaction that is consistent with the
transaction overview and proposed terms set out in Annex A to this Restructuring
Term Sheet (the “Credit Agreement Annex”).

 

In-Court Restructuring: To the extent the In-Court Restructuring is consummated,
any plan of reorganization in connection with the Restructuring (including the
Prepackaged Plan (as defined in the RSA), the “Plan”) will provide that the
Company, as reorganized pursuant to the Plan, will (i) enter into the New Credit
Facility (as defined in the Credit Agreement Annex), the terms of which New
Credit Facility shall be consistent with the matters described in items 9 to 26
of the Credit Agreement Annex,2 and (ii) make cash payments of not less than
$300,000,000 in the aggregate (payable in the manner set forth in the RSA,
Credit Agreement Annex and/or Interim Amendment, as applicable, and, for the
avoidance of any doubt, shall be with respect to: the amount of mandatory
prepayments required by Section 2.13(c)(iii) of the Credit Agreement (as amended
by the Interim Amendment); $50,000,000 in scheduled additional principal
amortization payments on December 31, 2017, as contemplated by item 12 of the
Credit Agreement Annex; $50,000,000 in cash, as contemplated by item 25 of the
Credit Agreement Annex; and the Escrow Amount), less amounts already paid in
accordance with the RSA, to the Term Lenders.

 

Senior Notes   

Out-of-Court Restructuring: To the extent the Out-of-Court Restructuring is
consummated, as of the Effective Date, the Company and the Consenting Senior
Noteholders will enter into transactions consistent with Annex B to this
Restructuring Term Sheet (the “Senior Notes Annex”).

 

In-Court Restructuring: To the extent the In-Court Restructuring is consummated,
the Plan will provide that the Company, as reorganized pursuant to the Plan,
will consummate transactions with respect to the Senior Notes that are
consistent with the Senior Notes Annex.

 

1  Unless defined in this Exhibit or the context requires otherwise, capitalized
terms in this Exhibit have the same meaning as in the Restructuring Support
Agreement, dated as of July 31, 2017, to which this Exhibit is attached as
Exhibit A (the “RSA”).

2  And otherwise, consistent with the “New Credit Facility” described in the
Credit Agreement Annex.



--------------------------------------------------------------------------------

Treatment of Claims and Interests

 

Convertible Notes   

Out-of-Court Restructuring: To the extent the Out-of-Court Restructuring is
consummated, as of the Effective Date, each consenting Convertible Noteholder
will receive its pro rata share of value (in the form of cash, equity, and/or
other consideration, as determined by the Required Parties) in an amount no
greater than $40,000,000.

 

In-Court Restructuring: If the Company pursues the In-Court Restructuring, the
Plan will treat the holders of Convertible Notes in a manner acceptable to the
Required Parties that is consistent with the Bankruptcy Code, provided that, if
at least 662/3% of the aggregate outstanding principal amount of Convertible
Notes do not vote to accept the Plan, then the Convertible Notes will not
receive or retain any property under the Plan.

 

Equity Interests3   

The Definitive Documents for the Restructuring will treat Equity Interests in a
manner acceptable to the Required Parties that is consistent with the applicable
law.

 

All other claims   

Unimpaired or, if refinanced, in a manner reasonably acceptable to the Requisite
Term Lenders.

 

Other Key Terms

 

Term

  

Description

Compromise and Settlement   

The Plan will contain provisions for the compromise and settlement of Claims
stating that, notwithstanding anything in the Plan to the contrary, the
allowance, classification and treatment of allowed Claims and Interests4 and
their respective distributions take into account and conform to the relative
priority and rights of such Claims and Interests in connection with any
contractual, legal and equitable subordination rights relating thereto, whether
arising under general principles of equitable subordination, section 510 of the
Bankruptcy Code or otherwise.

 

Released Parties    Means collectively: (a) the Company and its direct and
indirect

 

3  “Equity Interests” means all common stock of the Company issued and
outstanding as of the Effective Date.

4  Until and unless amended or modified by the Required Parties, in the Plan,
“Interests” will mean, “any equity security in a Debtor as defined in section
101(16) of the Bankruptcy Code, including all common stock or units, preferred
stock or units or other instruments evidencing an ownership interest in any of
the Debtors, whether or not transferable, and any option, warrant or right,
contractual or otherwise, to acquire any such interests in a Debtor that existed
immediately before the Effective Date.”



--------------------------------------------------------------------------------

Treatment of Claims and Interests

 

  

subsidiaries; (b) the Consenting Term Lenders; (c) the Administrative Agent; (d)
the consenting Senior Noteholders; (e) the Senior Notes trustee; (f) the
consenting Convertible Noteholders; (g) the Convertible Notes trustee; (h) such
other entities as agreed between the Required Parties; and (i) with respect to
each of the foregoing entities in clauses (a) through (g), such entities’
predecessors, successors and assigns, subsidiaries, affiliates, managed accounts
or funds, and all of their respective current and former officers, directors,
principals, shareholders, members, partners, employees, agents, advisory board
members, financial advisors, attorneys, accountants, investment bankers,
consultants, representatives, management companies, fund advisors and other
professionals, and such persons’ respective heirs, executors, estates, servants
and nominees.

 

Releases (Out-of-Court Restructuring)   

As of the Effective Date, the Released Parties party to the RSA agree, and will
be deemed to agree, to the releases described below.

 

Releases by the Company: As of the Effective Date, except for the rights that
remain in effect from and after the Support Date to enforce Credit Agreement and
the Definitive Documents, for good and valuable consideration, the adequacy of
which is hereby confirmed, including, without limitation, the service of the
Released Parties to facilitate the reorganization of the Company and the
implementation of the Restructuring, and except as otherwise provided in the
Credit Agreement, the RSA, and the other Definitive Documents, the Released
Parties will be deemed forever released and discharged, to the maximum extent
permitted by law, by the Company, or the reorganized Company, from any and all
Claims, obligations, suits, judgments, damages, demands, debts, rights, causes
of action, remedies, losses, and liabilities whatsoever, including any
derivative claims, asserted or assertable on behalf of the Company, or the
reorganized Company (as the case may be), whether liquidated or unliquidated,
fixed or contingent, matured or unmatured, known or unknown, foreseen or
unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that
the Company, or the reorganized Company (as the case may be), would have been
legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the holder of any claim or interest or other
person, based on or relating to, or in any manner arising from, in whole or in
part, the Company, the purchase, sale, or rescission of the purchase or sale of
any security of the Company or the reorganized Company (as the case may be), the
subject matter of, or the transactions or events giving rise to, any Claim or
interest that is addressed by the Definitive Documents, the business or
contractual arrangements between any of the Company and any Released Party, the
Restructuring, the restructuring of any Claim or interest before or during the
Restructuring, the RSA and all related



--------------------------------------------------------------------------------

Treatment of Claims and Interests

 

  

agreements, instruments, and other documents (including the Definitive
Documents), and the negotiation, formulation, or preparation thereof, the
solicitation of votes with respect to the Definitive Documents, or any other act
or omission.

 

Releases by Consenting Term Lenders and Other Consenting Third Parties: As of
the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Credit Agreement, the RSA, and the other
Definitive Documents, for good and valuable consideration, the adequacy of which
is hereby confirmed, including, without limitation, the service of the Released
Parties to facilitate the reorganization of the Company and the implementation
of the Restructuring, and except as otherwise provided in the Definitive
Documents, the Released Parties will be deemed forever released and discharged,
to the maximum extent permitted by law, by the Consenting Term Lenders from any
and all Claims, obligations, suits, judgments, damages, demands, debts, rights,
causes of Action, remedies, losses, and liabilities whatsoever, including any
derivative claims asserted or assertable on behalf of the Company, or the
reorganized Company (as the case may be), whether liquidated or unliquidated,
fixed or contingent, matured or unmatured, known or unknown, foreseen or
unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that
such holders or their affiliates would have been legally entitled to assert in
their own right (whether individually or collectively) or on behalf of the
holder of any Claim or interest or other person, based on or relating to, or in
any manner arising from, in whole or in part, the Company, or the reorganized
Company (as the case may be), the purchase, sale, or rescission of the purchase
or sale of any security of the Company or the or the reorganized Company (as the
case may be), the subject matter of, or the transactions or events giving rise
to, any Claim or interest that is addressed by the Definitive Documents, the
business or contractual arrangements between any of the Company and any Released
Party, the Restructuring, the restructuring of any Claim or Interest before or
during the Restructuring, the RSA and any related agreements, instruments, and
other documents (including the Definitive Documents), and the negotiation,
formulation, or preparation thereof, the solicitation of votes with respect to
the Definitive Documents, or any other act or omission.

 

Releases (In-Court Restructuring)   

To the extent the Out-of-Court Restructuring is consummated, the Released
Parties will agree, and be deemed to agree, to the releases described below. To
the extent the In-Court Restructuring is consummated, the Plan will provide for
standard releases (including from the holders of Claims, Interests, and from the
Company) with language substantially to the effect of the following:

 

Releases by the Company: As of the Effective Date, except for the rights



--------------------------------------------------------------------------------

Treatment of Claims and Interests

 

  

that remain in effect from and after the Effective Date to enforce the Plan and
the Definitive Documents, for good and valuable consideration, the adequacy of
which is hereby confirmed, including, without limitation, the service of the
Released Parties to facilitate the reorganization of the Company and the
implementation of the Restructuring, and except as otherwise provided in the
Plan or in the confirmation order for the Plan, the Released Parties will be
deemed forever released and discharged, to the maximum extent permitted by law,
by the Company, or the reorganized Company, and the estates from any and all
Claims, obligations, suits, judgments, damages, demands, debts, rights, causes
of action, remedies, losses, and liabilities whatsoever, including any
derivative claims, asserted or assertable on behalf of the Company, or the
reorganized Company (as the case may be), or their estates, whether liquidated
or unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, that the Company, or the reorganized Company (as the case may be), or
their estates would have been legally entitled to assert in their own right
(whether individually or collectively) or on behalf of the holder of any claim
or interest or other person, based on or relating to, or in any manner arising
from, in whole or in part, the Company, the chapter 11 cases, the purchase,
sale, or rescission of the purchase or sale of any security of the Company or
the reorganized Company (as the case may be), the subject matter of, or the
transactions or events giving rise to, any Claim or interest that is treated in
the Plan, the business or contractual arrangements between any of the Company
and any Released Party, the Restructuring, the restructuring of any Claim or
interest before or during the chapter 11 cases, the Disclosure Statement, the
RSA, and the Plan and related agreements, instruments, and other documents
(including the Definitive Documents), and the negotiation, formulation, or
preparation thereof, the solicitation of votes with respect to the Plan, or any
other act or omission, other than claims or causes of action arising out of or
related to any act or omission of a Released Party that constitutes fraud, gross
negligence or willful misconduct.

 

Releases by Term Lenders and Administrative Agent: As of the Effective Date,
except for the rights that remain in effect from and after the Effective Date to
enforce the Plan and the Definitive Documents, for good and valuable
consideration, the adequacy of which is hereby confirmed, including, without
limitation, the service of the Released Parties to facilitate the reorganization
of the Company and the implementation of the Restructuring, and except as
otherwise provided in the Plan or in the confirmation order for the Plan, the
Released Parties will be deemed forever released and discharged, to the maximum
extent permitted by law, by (i) the Term Lenders, and (ii) the Administrative



--------------------------------------------------------------------------------

Treatment of Claims and Interests

 

  

Agent, in each case from any and all Claims, obligations, suits, judgments,
damages, demands, debts, rights, causes of Action, remedies, losses, and
liabilities whatsoever, including any derivative claims asserted or assertable
on behalf of the Company, or the reorganized Company (as the case may be), or
their estates, whether liquidated or unliquidated, fixed or contingent, matured
or unmatured, known or unknown, foreseen or unforeseen, existing or hereinafter
arising, in law, equity, or otherwise, that such holders or their affiliates
would have been legally entitled to assert in their own right (whether
individually or collectively) or on behalf of the holder of any Claim or
interest or other person, based on or relating to, or in any manner arising
from, in whole or in part, the company, or the reorganized Company (as the case
may be), or their estates, the chapter 11 cases, the purchase, sale, or
rescission of the purchase or sale of any security of the Company or the or the
reorganized Company (as the case may be), the subject matter of, or the
transactions or events giving rise to, any Claim or interest that is treated in
the Plan, the business or contractual arrangements between any of the Company
and any Released Party, the Restructuring, the restructuring of any Claim or
Interest before or during the Chapter 11 Cases, the Disclosure Statement, the
RSA, and the Plan and related agreements, instruments, and other documents
(including the Definitive Documents), and the negotiation, formulation, or
preparation thereof, the solicitation of votes with respect to the Plan, or any
other act or omission, other than Claims or causes of action arising out of or
related to any act or omission of a Released Party that constitutes fraud, gross
negligence or willful misconduct.

 

Guarantor Releases   

For the avoidance of doubt, the Plan will provide for releases of the
obligations of the Company under any guarantee provided in connection with the
Credit Agreement or the Senior Notes.

 

Exculpation:   

The Plan will contain exculpation provisions with language substantially to the
effect of the following:

 

To the maximum extent permitted by applicable law, no Exculpated Party5 will
have or incur, and each Exculpated Party is hereby released and exculpated from,
any claim, obligation, suit, judgment, damage, demand, debt, right, cause of
action, remedy, loss, and liability for any claim in connection with or arising
out of the administration of the Chapter 11 Cases; the negotiation and pursuit
of the Disclosure Statement, the RSA, the Restructuring Transactions, the Plan,
or the solicitation of votes for, or confirmation of, the Plan; the funding of
the

 

5  “Exculpated Parties” shall have the same meaning as Released Parties, unless
and until amended by the Required Parties.



--------------------------------------------------------------------------------

Treatment of Claims and Interests

 

  

Plan; the occurrence of the Effective Date; the administration of the Plan or
the property to be distributed under the Plan; the issuance of securities under
or in connection with the Plan; or the transactions in furtherance of any of the
foregoing; except for fraud, gross negligence or willful misconduct. This
exculpation shall be in addition to, and not in limitation of, all other
releases, indemnities, exculpations and any other applicable law or rules
protecting such Exculpated Parties from liability.

 

Other Terms    Acceptable to the Required Parties in accordance with the RSA.



--------------------------------------------------------------------------------

Annex A

Credit Agreement Amendment



--------------------------------------------------------------------------------

Credit Agreement Amendment – Term Sheet

Capitalized terms used but not otherwise defined in this term sheet shall have
the meanings ascribed to such terms in the Restructuring Support Agreement,
dated as of July 31, 2017 (the “RSA”), to which this term sheet is attached as
Exhibit A.

In connection with the Out-of-Court Restructuring, the Borrower will offer all
Term Lenders the opportunity to cashlessly roll or exchange their remaining
existing Term Loans into, or, in connection with the In-Court Restructuring, the
Prepackaged Plan will provide that each Term Lender will receive its pro rata
share of loans pursuant to, a new pari passu credit facility (the “Term Loan
Rolled Facility”) which will reflect the terms described below (including as to
a one-time prepayment in an aggregate amount of $50 million at the closing
thereof and additional principal amortization as described below). This term
sheet summarizes the material terms of the Credit Agreement Amendment and the
Term Loan Rolled Facility (whether effectuated pursuant to the Out-of-Court
Restructuring or the In-Court Restructuring).

The effectiveness of the Credit Agreement Amendment and the Term Loan Rolled
Facility will be conditioned on the Effective Date.

 

  #     

Term

  

Proposal

Credit Agreement, effective as of the Effective Date:

 

  1    Definitions – “Acceptable Intercreditor Agreement”   

Attach to the Credit Agreement forms of (i) first lien/second lien intercreditor
agreement to be executed in connection with uptier exchange and (ii) pari passu
intercreditor agreement to be executed in connection with Term Loan Rolled
Facility

 

  2    Section 2.13 – Mandatory Prepayments   

Amend mandatory prepayments to (i) delete the revised asset sale provisions (as
described below) being implemented by the Interim Amendment, (ii) delete the
excess cash flow payment and (iii) reduce excess cash flow payment by the amount
of any open market purchases made in connection with the liability management
transaction or execution of the RSA

 

  3   

Section 2.19(a) – Payments Generally

 

  

Clarify that payments made pursuant to Section 9.04(l) are not subject to the
provisions of Section 2.19(a)

 

  4   

Section 6.01 – Affirmative and Negative Covenants

 

   Remove affirmative and negative covenants (other than the Financial
Covenants)   5   

Section 9.04(l) – Dutch Auction/Open Market Purchase Procedures

 

  

Permit the consideration offered to lenders participating in the Dutch Auction
to be new loans issued by the Borrower (in addition to cash) (to be effectuated
by a cashless roll or loan for loan exchange)

 

  6   

Section 9.04(l)(vii) – Dutch Auction/Open Market Purchase Procedures

 

   Delete no MNPI representation in connection with Dutch Auctions/open market
purchases effected pursuant to the RSA   7    Proceeds of Collateral    Pari
passu intercreditor to specify that any proceeds of the collateral will be
allocated such that the first 51% of such proceeds is paid to satisfy the
obligations under the existing credit facility and Term Loan Rolled Facility on
a pro rata basis and the next 49% of such proceeds is paid solely to satisfy the
obligations under the Term Loan Rolled Facility



--------------------------------------------------------------------------------

  #     

Term

  

Proposal

  8    Other   

Additional technical amendments to effectuate the foregoing to be included

 

  

Terms of Term Loan Rolled Facility, to be based on the documentation for the
existing Credit Agreement with the following changes, effective as of the
Effective Date:

 

  9    Definitions – “Acceptable Intercreditor Agreement”   

Attach to the Credit Agreement forms of (i) first lien/second lien intercreditor
agreement to be executed in connection with uptier exchange, which will (x) be
silent second lien with no right to provide DIP financing (other than on a
second lien basis or if the Term Loan Rolled Facility is repaid in full) (y)
provide that any and all claims and obligations of the lenders under the Term
Loan Rolled Facility, including any principal, interest, penalties, fees,
expenses, costs, charges, make-whole premium, prepayment premium, and/or other
premium and any deficiency claim, whether secured or unsecured, shall be senior
in all respects to the payment of any claim or obligation under the second lien
indenture (including, for the avoidance of any doubt, any principal, interest,
penalties, fees, expenses, costs, charges, make-whole premium, prepayment
premium, and/or other premium and any deficiency claim, whether secured or
unsecured) thereunder and (ii) pari passu intercreditor agreement to be executed
in connection with Term Loan Rolled Facility, in each case, in form and
substance reasonably satisfactory to the Required Lenders

 

  10   

Definitions – “Applicable Margin”

 

   L + 6.00%   11   

Definitions – “Tranche B Term Loan Maturity Date”

 

   New term loans will have a maturity of June 30, 2022   12    Section 2.11 –
Repayment of Term Borrowings   

Scheduled additional principal amortization payment on December 31, 2017 of $50M

 

Scheduled additional quarterly principal amortization as follows: $15M per
quarter (beginning with the quarter ending March 31, 2018)

 

  13    Section 2.13(d) – Excess Cash Flow   

Commencing with the fiscal year ending 2018, calculated as (but not less than
zero): 50% of Excess Cash Flow; provided that in no event shall the amount of
the prepayment exceed an amount equal to (i) 75% of Excess Cash Flow (calculated
to include the amount of fixed amortization) minus (ii) the amount of fixed
amortization

 

  14   

Section 2.25 – Incremental Facilities

 

   Reduce each of the Aggregate Incremental Amount and Incremental Revolving
Credit Commitments to $0   15   

Section 5.01(f) – Compliance Certificate

 

   Borrower to provide reaffirmation of its obligations on a quarterly basis
  16    New Section 5.01(i) – Information Covenants   

Add requirement to deliver prompt notice of (i) reasonable expectation to
terminate, (ii) actual termination of, and/or (iii) written notice received of
an event that if uncured would give rise to a termination event under, any
Designated Material Contract (to be defined in a manner reasonably acceptable to
the Requisite Term Lenders).

 

  17   

Section 5.21 –Designation of Subsidiaries

 

   No new Unrestricted Subsidiary may be designated without Required Lenders’
consent



--------------------------------------------------------------------------------

  #     

Term

  

Proposal

  18    Section 6.01 –Liens Negative Covenant   

•    Permit the incurrence of junior lien notes to effectuate the uptier
exchange of the Senior Unsecured Notes

 

•    Permit the posting of cash collateral in respect of GSEs, Ginnie Mae or
other government agencies, and insurers in an aggregate amount not to exceed
$50M at any time outstanding

 

•    Permit the posting of cash collateral to secure letters of credit;
provided, that the aggregate face amount outstanding of such letters of credit
shall not exceed an amount equal to $30M less the amount (if any) of any Letters
of Credit outstanding and secured under the Revolving Credit Facility

 

•    General liens basket – reduce existing basket of the greater of $75M and
15% of Consolidated EBITDA to $22.5M securing obligations other than third party
debt for borrowed money (6.01(xxvii))

 

  19    Section 6.04 – Indebtedness Negative Covenant   

•    Permit the incurrence of junior lien notes to effectuate the uptier
exchange of the Senior Unsecured Notes

 

•    Permit letters of credit in an aggregate amount not to exceed $30M at any
time outstanding (provided, that in the event the Borrower’s Revolving Credit
Facility remains outstanding, no more than $20M of Letters of Credit may be
issued thereunder)

 

•    Purchase money indebtedness basket – reduce existing basket of $50M to $25M
(6.04(iv)) and include GAAP freeze for treatment of operating/capital leases

 

•    Acquired/assumed indebtedness basket – reduce existing basket of the
greater of $100M and 15% of Consolidated EBITDA to $50M (6.04(vii))

 

•    Non-Credit Party indebtedness basket – eliminate existing basket
(6.04(xvi))

 

•    General Unsecured Debt basket – reduce existing basket of the greater of
$100M and 15% of Consolidated EBITDA to $50M (6.04(xix))

 

•    Eliminate Permitted Incremental Equivalent Debt basket (6.04(xx))

 

  20    Section 6.05 – Investments Negative Covenant   

•    Permitted Acquisitions (6.05(xii)) – require pro forma compliance with all
financial covenants and eliminate Available Amount basket

 

•    Securitization Entities, MSRs, etc. (6.05(xv) through (xix)) – require (a)
to be consistent with past practices or generally accepted market standards as
well as in the ordinary course of business or (b) pro forma compliance with all
financial covenants

 

•    Unrestricted Subsidiary (6.05(xx)) – require that in the case of any
transfer of Equity Interests of an Unrestricted Subsidiary that is owned by a
Credit Party, must be transferred to another Credit Party

 

•    Eliminate Available Amount basket (6.05(xxii))

 

•    General Investments basket – reduce existing basket of the greater of $75M
and 25% of Consolidated EBITDA to $30M (6.05(xxiii))

 

•    Eliminate UFG, Walter Capital Investments basket (6.05(xxiv))

 

  21    Section 6.06 – Affiliate Transactions Negative Covenant   

•    Revise introduction to delete the carve-out parenthetical related to
Borrower and Wholly-Owned Restricted Subsidiary and replace it with a
parenthetical that permits transactions (i) by and among Credit Parties (ii) by
and among Restricted Subsidiaries of the Borrower that are not Credit Parties
and (iii) by and among Credit Parties and Wholly-Owned Restricted Subsidiaries
that are not Credit Parties to the extent that such transactions are in the
ordinary course of business and consistent with past practices

 

•    Revise 6.06(ii) to require such transactions be in the ordinary course of
business and consistent with past practices

 

22    New Section 6.07 – Financial Covenants    Add the following financial
covenants, each to be tested on a quarterly basis, beginning as of 12/31/17
(provided that for purposes of such calculations, “cash” shall exclude (i)
restricted cash (other than cash in Residual Trusts) and (ii) cash held in
Unrestricted Subsidiaries) (definitions to be reasonably acceptable to the
Requisite Term Lenders):



--------------------------------------------------------------------------------

  #     

Term

  

Proposal

     12/31/17      3/31/18      6/30/18      9/30/18      12/31/18      3/31/19
     6/30/19      9/30/19     

 

12/31/19
and
thereafter

 

Asset Coverage Ratio A

     1.45x        1.45x        1.45x        1.45x        1.45x        1.50x     
  1.50x        1.50x        1.50x  

Asset Coverage Ratio B

     1.00x        1.00x        1.00x        1.00x        1.00x        1.00x     
  1.00x        1.00x        1.00x  

Interest Coverage Ratio

     1.25x        1.25x        1.50x        1.50x        1.75x        2.00x     
  2.00x        2.25x        2.50x  

First Lien Net Leverage Ratio

     7.25x        6.75x        6.00x        5.50x        5.25x        4.75x     
  4.50x        4.00x        3.50x  

 

  23    Section 6.10 – Modifications of Certain Agreements Negative Covenant   

Revise ability to modify junior lien notes documents and convertible notes or
Permitted Refinancing thereof to prohibit amendments that result in (6.10(y)):

 

•    making the relevant maturity date earlier or making the weighted average
life to maturity earlier or require additional prepayments with respect to any
event

 

•    effectuating an amendment that would not be permitted under criteria for a
Permitted Refinancing

 

  24    Section 7.01 – Events of Default   

•    Modify Section 7.01(c)(i) (covenants without a grace period) to include
Sections 5.05 (Compliance with Statutes), 5.08 (Fiscal Years) and 5.21
(Designation of Subsidiaries)

 

•    Modify Section 7.01(d) (cross defaults) to (i) remove carve-out for
defaults by Securitization Entities that are not Immaterial Subsidiaries, (ii)
add termination by the counterparty under any Designated Material Contract that
is not otherwise replaced by a comparable commercial contract and the failure to
so replace such Designated Material Contract would reasonably be expected to
have a Material Adverse Effect and (iii) reduce the materiality threshold to
$30M

 

•    Modify Section 7.01(e) (Bankruptcy, etc.) and 7.01(i) (Judgments) to remove
carve-out for Securitization Entities that are not Immaterial Subsidiaries and
modify 7.01(i) (Judgments) to reduce the materiality threshold to $30M

 

•    Modify first proviso in final paragraph of Section 7.01 to add Events of
Default specified in Section 7.01(e) with respect to any Borrower or Restricted
Subsidiary that is not (i) an Immaterial Subsidiary, (ii) a Securitization
Entity or (iii) any entity related to the RMS Business to cause automatic
acceleration

 

  25    Conditions to Effectiveness   

•    An aggregate amount equal to $50M shall be made as a prepayment of the term
loans hereunder

 

•    An aggregate amount equal to $75M that is currently being held by an
Unrestricted Subsidiary shall be transferred to the Borrower

 

•    Executed junior lien notes documents to effectuate the uptier exchange of
Senior Unsecured Notes, in form and substance acceptable to the Required Lenders

 

•    Executed [restructuring/amended convertible notes documents] to effectuate
the [restructuring/amendment] of Convertible Notes, in form and substance
acceptable to the Required Lenders

 

•    Other customary conditions including, but not limited to, customary legal
opinion from Borrower’s counsel and payment of all legal and other advisors’
fees and expenses as provided in the RSA and mutual releases



--------------------------------------------------------------------------------

  #     

Term

  

Proposal

 

  26

  

 

Other

  

 

Additional technical amendments to effectuate the foregoing to be included, in
each case to be reasonably acceptable to the Borrower and the Requisite Term
Lenders



--------------------------------------------------------------------------------

Annex B

Senior Notes Term Sheet



--------------------------------------------------------------------------------

Senior Notes Term Sheet6

 

Consideration

  

Description

Issuer   

•    Walter Investment Management Corp.

 

Guarantors   

•    Guarantors under the Credit Agreement

 

Existing Senior Notes Amendment

 

  

•    Customary covenant strip of Senior Notes, effective upon consummation of
the Restructuring

Maturity   

•    Series A: December 2024

 

•    Series B: December 2034

 

Principal Amount   

•    $100 million Series A (assumes 100% participation)

 

•    $100 million Series B (assumes 100% participation)

 

Ranking   

•    Subordinated junior ranking as to security and payment, lower in priority
only to Term Loan and “Senior Indebtedness” permitted by Credit Agreement (in
all respects, including make-whole)

 

Interest   

•    Series A: Payable semi-annually in arrears in cash at 9%per annum

 

•    Series B: Payable semi-annually in arrears in PIK at 9% per annum

 

Collateral / Intercreditor   

•    All collateral granted by the Issuer and Guarantors pursuant to the Credit
Agreement

 

•    Silent second lien intercreditor agreement (in all respects, including make
whole), acceptable to the Requisite Term Lenders

 

Redemption   

•    Series A: Standard and customary for transactions of this size and nature,
including 3-year “no call” protection

 

•    Series B: Absent bankruptcy, redeemable at par plus accrued interest
(3-year “no call” protection)

 

•    Customary 35% equity claw-back

 

6  Capitalized terms used but not otherwise described in this Annex B shall have
the meanings ascribed to such terms in the Restructuring Support Agreement,
dated as of July 31, 2017, to which this Annex B is attached.



--------------------------------------------------------------------------------

Change of Control   

•    Change of control put at 101%

 

•    Customary change of control trigger

 

Negative Covenants   

•    Permitted Indebtedness: Consistent in all material respects with the
existing indenture for the Senior Notes

 

•    Permitted Liens: Consistent in all material respects with the existing
indenture for the Senior Notes

 

•    Restricted Debt Payments: Consistent in all material respects with the
existing indenture for the Senior Notes

 

•    Permitted Investments: Consistent in all material respects with the
existing indenture for the Senior Notes

 

•    Asset Sales: Consistent in all material respects with the existing
indenture for the Senior Notes

 

•    Business: Customary lines of business limitation covenant for Issuer and
its Restricted Subsidiaries

 

•    Other Covenants: Customary for high yield second lien notes

 

Events of Default   

•    Consistent in all material respects with the existing indenture for the
Senior Notes

 

Conditions to Effectiveness   

•    Satisfaction of the conditions precedent to consummation of the
Restructuring; all conditions precedent to equity issuance satisfied, and
simultaneous effectiveness of all Restructuring Transactions

 

Equity   

•    Holders of the Senior Notes may also receive a portion of the Company’s
common stock, which stock shall be traded on a national securities exchange upon
issuance; provided that, in connection with the Out-of-Court Restructuring, the
distribution of any such stock shall be limited to Senior Noteholders that
qualify as “qualified institutional buyers” as such term is defined in Rule 144A
of the Securities Act or a non-U.S. person participating in the offering outside
the United States in reliance on Regulation S under the Securities Act.



--------------------------------------------------------------------------------

EXHIBIT B

Form of Credit Agreement Waiver

See Exhibit 10.2

to this Current Report

on Form 8-K



--------------------------------------------------------------------------------

EXHIBIT C

Form of Interim Amendment

See Exhibit 10.3

to this Current Report

on Form 8-K

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF JOINDER AGREEMENT FOR CONSENTING TERM LENDERS

This Joinder Agreement to the Restructuring Support Agreement, dated as of
July 31, 2017 (as amended, supplemented or otherwise modified from time to time,
the “Agreement”), by and among Walter Investment Management Corp., and the
holders of the Term Loans (together with their respective successors and
permitted assigns, the “Consenting Term Lenders” and each, a “Consenting Term
Lenders”) is executed and delivered by                                          
             (the “Joining Party”) as of              , 2017. Each capitalized
term used herein but not otherwise defined shall have the meaning set forth in
the Agreement.

1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Agreement, a copy of which is attached to this Joinder
Agreement as Annex I (as the same has been or may be hereafter amended, restated
or otherwise modified from time to time in accordance with the provisions
hereof). The Joining Party shall hereafter be deemed to be a “Consenting Term
Lender” and a “Party” for all purposes under the Agreement and with respect to
any and all Claims held by such Joining Party.

2. Acknowledgment of Open Market Purchases. The Joining Party hereby
acknowledges that a portion of the Term Loans held by such Joining Party is
subject to the First Open Market Purchases and the Second Open Market Purchases,
as applicable. The Joining Party hereby provides its counterpart signature page
to each Assignment and Acceptance. The Joining Party acknowledges that if the
Joining Party (x) becomes party to the Agreement after the First Open Market
Buy-Back Date, it shall forfeit any right, claim, or interest in any portion of
the Aggregate First Credit Purchase Amount and (y) becomes party to the
Agreement after the Second Open Market Buy-Back Date, it shall forfeit any
right, claim, or interest in any portion of the Aggregate Second Credit Purchase
Amount, in each case, except as otherwise agreed between the Joining Party and
the transferor with respect to the Agreement.

3. Representations and Warranties. With respect to the aggregate principal
amount of Term Loans set forth below its name on the signature page hereto, the
Joining Party hereby makes the representations and warranties of the Consenting
Term Lenders set forth in Section 7 of the Agreement to each other Party to the
Agreement.

4. Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflict of laws provisions which would require the application of the law
of any other jurisdiction.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

CONSENTING TERM LENDER By:  

 

Name: Title:

Notice Address:

 

 

 

 

Fax:                                           

Attention:  

 

Email:  

 

 

Acknowledged:

 

WALTER INVESTMENT MANAGEMENT CORP.

By:  

 

Name:   Title:  

 

SIGNATURE PAGE TO JOINDER